Exhibit 10.1
GSMP V ONSHORE US, LTD.
GSMP V OFFSHORE US, LTD.
GSMP V INSTITUTIONAL US, LTD.
200 West Street
New York, NY 10282-2198
March 7, 2011
MONEYGRAM PAYMENT SYSTEMS
WORLDWIDE, INC.
1550 Utica Avenue South
Suite 100
Minneapolis, MN 55416
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee
Trust & Securities Services
60 Wall Street, MS2710
New York, NY 10005
DEUTSCHE BANK TRUST COMPANY
AMERICAS
c/o Deutsche Bank National Trust Company
Trust & Securities Services
25 DeForest Avenue, MS SUMO1-0105
Summit, NJ 07901
Re: 13.25% Senior Secured Second Lien Notes Due 2018
     Reference is hereby made to that certain Indenture (the “Base Indenture”)
dated as of March 25, 2008, as supplemented by the First Supplemental Indenture,
dated as of August 6, 2009 and the Second Supplemental Indenture dated as of
June 29, 2010 (together with the Base Indenture, the “Indenture”) by and among
MoneyGram Payment Systems Worldwide, Inc. as the issuer (the “Company”), the
Guarantors listed on the signature pages of the Indenture (the “Guarantors”) and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”). Capitalized
terms used, but not defined, in this consent shall have the meaning defined
(including by reference) in the Indenture (as supplemented by the Third
Supplemental Indenture, as defined below).
     The Company has previously notified GSMP V ONSHORE US, LTD., GSMP V
OFFSHORE US, LTD., and GSMP V INSTITUTIONAL US, LTD. (collectively, the “GS
Holders”) that the Company intends to enter into a Recapitalization Agreement
dated the date hereof with certain affiliates of Thomas H. Lee Partners L.P. (as
defined in the Recapitalization Agreement) and certain affiliates of The Goldman
Sachs Group, Inc. (as identified in the Recapitalization Agreement) in
substantially the form attached hereto as Annex A (the “Recapitalization
Agreement”).

 



--------------------------------------------------------------------------------



 



     The GS Holders hereby represent and warrant to the Company and the Trustee
that the GS Holders collectively own at least a majority in the aggregate
principal amount of the outstanding 13.25% Senior Secured Second Lien Notes due
2018 (the “Notes”) voting as a single class issued pursuant to the Indenture.
The GS Holders hereby consent to the entry into a third supplemental indenture
(the “Third Supplemental Indenture”) to the Indenture in substantially the form
attached hereto as Annex B. The GS Holders, in their capacity as Required
Holders under the Note Purchase Agreement and pursuant to Section 7.11 of the
Note Purchase Agreement, hereby consent to the following:
     (a) to the changes to the definition of “Highly Rated Investments”
contained in the Third Supplemental Indenture (and consent to any resulting
changes in the Investment Policy relating to Holdco’s and the Holdco
Subsidiaries’ investment portfolio);
     (b) to the amendment to Section 7.1(a) of the Note Purchase Agreement to
read in full as follows:
     “Compliance Certificate. Monthly, as of the last day of each calendar
month, a compliance certificate executed by the Chief Financial Officer or other
senior executive officer setting forth in reasonable details the calculations
evidencing compliance with the Minimum Liquidity Ratio set forth in Section 4.27
of the Indenture.”; and
     (c) to the amendment of the first sentence of Section 7.10 of the Note
Purchase Agreement to read in full as follows:
     “So long as the Initial Purchasers constitute the Required Holders, Holdco
agrees to insure that the Initial Purchasers shall receive (i) copies of all
notices, reports, written presentations, board papers, minutes of meetings of
the board of directors (or comparable policy-making bodies) and other written
information distributed to members of the board of directors (or comparable
policy-making bodies) of Holdco or to the members of the executive or similar
committee of the board of Holdco (collectively, “Board Papers”) at the same time
as such Board Papers are made available to the board for purposes of regular
board meetings or to the members of the executive or similar committee of the
board for purposes of such committee meetings, and (ii) monthly unaudited
financial statements, monthly management reports including operational
performance metrics (if available) and other financial and performance
information, in each case, if and to the extent (and in the same form) such
materials are either provided to the board of directors of Holdco or to the
Sponsors or their representatives.”.
     The execution and delivery of this letter shall not operate as a waiver of
any right, power or remedy of the GS Holders under the Indenture, nor constitute
an amendment of any other provision of the Indenture or for any purpose except
as expressly set forth herein.
     The Company hereby represents and warrants as follows:
     1. The Third Supplemental Indenture constitutes the legal, valid and
binding obligations of the Company and the Guarantors enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting the Company and the Guarantors rights generally,

2



--------------------------------------------------------------------------------



 



general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.
     2. The Company and each Guarantor has all requisite corporate power and
authority to enter into the Third Supplemental Indenture and to carry out the
transactions contemplated by, and perform its obligations under, the Third
Supplemental Indenture and the Indenture as amended by the Third Supplemental
Indenture.
     3. After giving effect to the Third Supplemental Indenture, the Indenture,
as amended, does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Security Documents, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations with respect to
the Notes, whether heretofore or hereafter incurred. Except as contemplated
pursuant to the Financing referred to in the Recapitalization Agreement, the
position of the GS Holders with respect to such Liens, the Collateral in which a
security interest was granted pursuant to the Security Documents and the ability
of the Trustee to realize upon such Liens pursuant to the terms of the Security
Documents have not been adversely affected in any respect by the amendments to
the Indenture effected pursuant to the Third Supplemental Indenture or by the
execution, delivery, performance or effectiveness of the Third Supplemental
Indenture. The Company and each Guarantor confirm that the Indenture and each
Security Document to which it is a party is, and shall continue to be, in full
force and effect, and the same are hereby ratified, approved and confirmed in
all respects, except as the Indenture may be amended by the Third Supplemental
Indenture.
     4. As of the date hereof (and giving effect to the Third Supplemental
Indenture), no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by the Third Supplemental
Indenture or the Indenture as amended by the Third Supplemental Indenture that
would constitute an Event of Default or a Default.
     The Company and each Guarantor reaffirm as of the date hereof their
respective covenants and agreements contained in the Indenture and each Security
Documents to which it is a party, including, in each case, as such covenants and
agreements may be modified by the Third Supplemental Indenture.
     THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



            HOLDERS:   GSMP V ONSHORE US, LTD.  
 
         
 
  By:   /s/ John E. Bowman  
 
  Name:   John E. Bowman  
 
  Title:   Vice President  
 
              GSMP V OFFSHORE US, LTD.  
 
         
 
  By:   /s/ John E. Bowman  
 
  Name:   John E. Bowman  
 
  Title:   Vice President  
 
              GSMP V INSTITUTIONAL US, LTD.  
 
         
 
  By:   /s/ John E. Bowman  
 
  Name:   John E. Bowman  
 
  Title:   Vice President  

          Agreed and acknowledged as of March 7, 2011:    
 
        MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.    
 
       
By:
  /s/ Pamela H. Patsley
 
   
Name:
  Pamela H. Patsley    
Title:
  Chief Executive Officer    

[Signature Page to Holder Consent]

 



--------------------------------------------------------------------------------



 



                  MONEYGRAM INTERNATIONAL, INC.         MONEYGRAM PAYMENT
SYSTEMS, INC.         MONEYGRAM OF NEW YORK, LLC         PROPERTYBRIDGE, INC.  
 
 
           
 
  By:   /s/ Pamela H. Patsley
 
   
 
  Name:   Pamela H. Patsley    
 
  Title:   Chief Executive Officer    

[Signature Page to Holder Consent]

 



--------------------------------------------------------------------------------



 



Copies to:   F. William Reindel
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004

Christine A. Hathaway
Vinson & Elkins L.L.P.
2001 Ross Avenue
Suite 3700
Dallas, TX 75201

 



--------------------------------------------------------------------------------



 



Execution Version
ANNEX A
RECAPITALIZATION AGREEMENT
     This RECAPITALIZATION AGREEMENT, dated as of March 7, 2011 (this
“Agreement”), is by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), the investors listed under the heading “THL
Investors” on Exhibit A hereto (the “THL Investors”) and the investors listed
under the heading “GS Investors” on Exhibit A hereto (the “GS Investors” and,
together with the THL Investors, the “Investors”).
     WHEREAS, the Company and certain of the Investors are each a party to that
certain Amended and Restated Purchase Agreement, dated as of March 17, 2008 (the
“Purchase Agreement”), pursuant to which the Company and such Investors agreed
to effect a recapitalization of the Company (the “Initial Recapitalization”);
     WHEREAS, on March 24, 2008 and in furtherance of the Initial
Recapitalization, the Company filed the Certificate of Designations, Preferences
and Rights of Series B Participating Convertible Preferred Stock of MoneyGram
International, Inc. (the “Series B Certificate of Designations”) relating to its
Series B Participating Convertible Preferred Stock, par value $0.01 (the
“Series B Preferred Stock”);
     WHEREAS, on March 24, 2008 and in furtherance of the Initial
Recapitalization, the Company filed the Certificate of Designations, Preferences
and Rights of Series B-1 Participating Convertible Preferred Stock of MoneyGram
International, Inc. (the “Series B-1 Certificate of Designations”) relating to
its Series B-1 Participating Convertible Preferred Stock, par value $0.01 (the
“Series B-1 Preferred Stock”);
     WHEREAS, on March 24, 2008 and in furtherance of the Initial
Recapitalization, the Company filed the Certificate of Designations, Preferences
and Rights of Series D Participating Convertible Preferred Stock of MoneyGram
International, Inc. (the “Series D Certificate of Designations”) relating to its
Series D Participating Convertible Preferred Stock, par value $0.01 (the
“Series D Preferred Stock”);
     WHEREAS, on March 25, 2008, the Company consummated the Initial
Recapitalization pursuant to which (i) the THL Investors acquired, in the
aggregate, 495,000 shares of Series B Preferred Stock, (ii) the GS Investors
acquired, in the aggregate, 265,000 shares of Series B-1 Preferred Stock,
(iii) the Company issued 7,500 shares of Series B-1 Preferred Stock to The
Goldman Sachs Group, Inc., as directed by Goldman, Sachs & Co for its investment
banking advisory fee, (iv) GSMP V Onshore US, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability (“GSMP Onshore”), GSMP
Offshore US, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (“GSMP Offshore”), GSMP V Institutional US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (together with
GSMP Onshore and GSMP Offshore, the “GS Note Purchasers”) acquired
$500.0 million of senior secured second lien notes due 2018 (the “Second Lien
Notes”) issued by MoneyGram Payment Systems Worldwide, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (“Worldwide”), pursuant
to an Indenture, dated as of March 25, 2008 (the “Indenture”), by and among the
Company, Worldwide, the other guarantors party thereto and Deutsche Bank Trust
Company Americas, a New York banking corporation, as trustee and collateral
agent (the “Trustee”) and the Second Amended and Restated Note Purchase

-1-



--------------------------------------------------------------------------------



 



Agreement, dated as of March 25, 2008, among Worldwide, the Company and the GS
Note Purchasers;
     WHEREAS, all of the shares of Series B Preferred Stock are held by the THL
Investors;
     WHEREAS, all of the shares of Series B-1 Preferred Stock are held by the GS
Investors;
     WHEREAS, each share of Series B Preferred Stock and each share of
Series B-1 Preferred Stock pays a cash dividend at an annual rate of 10%, which
rate, in the event such dividend is accrued, increases to 12.5% through
March 25, 2013, and to 15% thereafter;
     WHEREAS, each share of Series B Preferred Stock is convertible, at any time
at the option of the holder thereof, into shares of common stock of the Company,
par value $0.01 (“Common Stock”), at the price of $2.50 per share of Common
Stock;
     WHEREAS, each share of Series B-1 Preferred Stock is convertible, at any
time for so long as it is held by a GS Investor, into shares of Series D
Preferred Stock at the conversion price specified in the Series B-1 Certificate
of Designations;
     WHEREAS, in order to facilitate the simplification of the capital structure
of the Company and for other good and valid business reasons, the parties hereto
desire to enter into a transaction (the “Recapitalization”) pursuant to which
(i) the THL Investors will convert all of the shares of Series B Preferred Stock
into Common Stock in accordance with the Series B Certificate of Designations,
(ii) the GS Investors will convert all of the shares of Series B-1 Preferred
Stock into Series D Preferred Stock in accordance with the Series B-1
Certificate of Designations, (iii) the Series D Certificate of Designations will
be amended as set forth on Annex A, (iv) the Company will pay each Investor cash
in the amount equal to the dividends payable (at a 12.5% accrual rate) on the
shares of Series B Preferred Stock or Series B-1 Preferred Stock, as applicable,
with respect to the days between the end of the immediately preceding quarterly
period for which dividends were accrued and the Closing Date (including the
Closing Date), and (v) as an inducement to the Investors to effect such
conversions in accordance with the Series B Certificate of Designations and the
Series B-1 Certificate of Designations and to forgo the rights to liquidation
preferences and future dividends provided for in the Series B Preferred Stock
Certificate of Designations and the Series B-1 Preferred Stock Certificate of
Designations, as applicable, the Company will pay the Investors additional
consideration in the form of cash and issue to the Investors additional shares
of Common Stock or Series D Preferred Stock, as applicable;
     WHEREAS, the parties hereto agree that the aggregate of the fair market
value of the shares of Common Stock and Series D Preferred Stock and the amount
of cash that the Investors shall receive pursuant to the Recapitalization is
equal to the fair market value of the Series B Preferred Stock or Series B-1
Preferred Stock surrendered pursuant thereto;
     WHEREAS, it is intended that this Agreement constitute a plan of
reorganization of the Company within the meaning of Section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”), and that the transactions
effected by each Investor pursuant to the Recapitalization collectively
constitute an exchange pursuant to a recapitalization within the meaning of
Section 368(a)(1)(E) of the Code;

-2-



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the execution of this Agreement, Worldwide, the
GS Note Purchasers and the Trustee have entered into a consent agreement with
respect to the Second Lien Notes held by the GS Investors on the terms and
conditions set forth therein;
     WHEREAS, a special committee of independent and disinterested directors
(the “Special Committee”) of the Board of Directors of the Company (the “Board
of Directors”), comprised of Ms. Ann Mather and Messrs. W. Bruce Turner, J.
Coley Clark and Victor W. Dahir, has been formed to evaluate and negotiate the
terms of the Recapitalization on behalf of the Company;
     WHEREAS, the Special Committee has engaged J.P. Morgan Securities LLC as
its independent financial advisor (“J.P. Morgan”), and the Special Committee has
received a valuation letter of J.P. Morgan, dated the date of this Agreement,
setting forth a range of values for Series B Preferred Stock and Series B-1
Preferred Stock, in the aggregate, as of the date thereof, and subject to the
various assumptions and qualifications set forth therein (the “J.P. Morgan
Letter”);
     WHEREAS, the Special Committee has determined that this Agreement and the
Recapitalization are in the best interests of the Company and its stockholders,
specifically including the stockholders of the Company other than the THL
Investors and the GS Investors;
     WHEREAS, the Special Committee unanimously approved the Recapitalization
and has recommended the terms of the Recapitalization to the Board of Directors;
     WHEREAS, the Board of Directors has determined that this Agreement and the
Recapitalization are in the best interests of the Company and its stockholders,
specifically including the stockholders of the Company other than the THL
Investors and the GS Investors;
     WHEREAS, the Board of Directors has approved the terms of the
Recapitalization and resolved to recommend to the Company’s stockholders that
the stockholders vote to approve the Recapitalization.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:
ARTICLE I
RECAPITALIZATION
     Section 1.1 Conversion and Recapitalization.
     (a) Effective as of the Closing Date (as defined below), and on the terms
and subject to the conditions set forth in this Agreement, each of the THL
Investors shall convert all of its shares of Series B Preferred Stock into the
number of shares of Common Stock listed opposite such Investor’s name on
Exhibit A hereto in accordance with the Series B Certificate of Designations and
shall, at the Closing (as defined below), deliver to the Company the certificate
or certificates representing such Series B Preferred Stock.

-3-



--------------------------------------------------------------------------------



 



     (b) Effective as of the Closing Date, and on the terms and subject to the
conditions set forth in this Agreement, each of the GS Investors shall convert
all of its shares of Series B-1 Preferred Stock into the number of shares of
Series D Preferred Stock listed opposite such Investor’s name on Exhibit A
hereto in accordance with the Series B-1 Certificate of Designations and shall,
at the Closing, deliver to the Company the certificate or certificates
representing such Series B-1 Preferred Stock.
     (c) The Company, to the extent necessary, consents to the conversions set
forth in Section 1.1(a) and Section 1.1(b) on the terms and subject to the
conditions set forth in this Agreement.
     (d) On the Closing Date, pursuant to the Recapitalization, the Company
shall: (i) issue and deliver to each Investor a certificate or certificates
representing the number of shares of Common Stock or Series D Preferred Stock,
as applicable, issuable upon conversion of such shares (and, solely with respect
to the Series B Preferred Stock, a check payable in an amount corresponding to
any fractional interest in a share of Common Stock as provided in
Section 7(b)(vi) of the Series B Certificate of Designations); (ii) pay each
Investor cash by wire transfer of immediately available funds in the amount
equal to the dividends payable (at the 12.5% accrual rate) on the shares of
Series B Preferred Stock or Series B-1 Preferred Stock, as applicable, listed
opposite such Investor’s name on Exhibit A hereto with respect to the days
between the end of the immediately preceding quarterly period for which
dividends were accrued and the Closing Date (including the Closing Date);
(iii) pay each Investor cash by wire transfer of immediately available funds in
the amount set forth opposite such Investor’s name on Exhibit A hereto; and
(iv) deliver to each Investor such additional shares of Common Stock or Series D
Preferred Stock, as applicable, listed opposite such Investor’s name on
Exhibit A hereto.
     (e) Each of the actions set forth in this Section 1.1 shall be effected
simultaneously.
     (f) Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall diminish the Company’s rights to pay on the applicable
Dividend Payment Date (as defined in the Series B Certificate of Designations
and Series B-1 Certificate of Designations) any dividends with respect to the
Series B Preferred Stock or Series B-1 Preferred Stock for quarterly dividend
periods ending after the date hereof and prior to the Closing Date in cash in
accordance with the Series B Certificate of Designations or Series B-1
Certificate of Designations, as applicable, in which case the number of shares
of Common Stock or Series D Preferred Stock to be delivered at the Closing shall
be reduced accordingly and the Investors will have the opportunity to review and
confirm the accuracy of such reduction.
     Section 1.2 Closing. The closing of the Recapitalization (the “Closing”)
shall take place as promptly as practicable, but in no event later than two
business days, after the satisfaction or waiver of all of the conditions to
Closing set forth in Article IV hereof (other than those conditions that by
their nature cannot be satisfied until the time of Closing, but subject to the
satisfaction or waiver by the requisite parties of those conditions), at 10:00
am central time at the offices of Vinson & Elkins L.L.P., 2001 Ross Avenue,
Suite 3700, Dallas, Texas, or at such other time or place as the Company and the
Investors may agree in writing (the date of the Closing, the “Closing Date”).

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Investors, as of the date hereof
and on the Closing Date, as follows:
     Section 2.1 Organization and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own or
lease and operate its properties and assets and to carry on its business as it
is now being conducted.
     Section 2.2 Capitalization.
     (a) The authorized capital stock of the Company consists of (i) 760,000
shares of Series B Preferred Stock, of which 495,000 shares were issued and
outstanding as of the date of this Agreement, (ii) 500,000 shares of Series B-1
Preferred Stock, of which 272,500 shares were issued and outstanding as of the
date of this Agreement, (iii) 200,000 shares of Series D Preferred Stock, of
which no shares were issued and outstanding as of the date of this Agreement,
and (iv) 1,300,000,000 shares of Common Stock, of which 83,620,522 shares were
issued and outstanding as of March 1, 2011. Except as set forth in this
Section 2.2(a), there is no outstanding capital stock of the Company or any
securities directly or indirectly convertible into, or exercisable or
exchangeable for any capital stock of the Company, other than any outstanding
employee stock options or director restricted stock units. All of the
outstanding shares of capital stock of the Company have been duly authorized and
are validly issued, fully paid and nonassessable.
     (b) When issued and delivered pursuant to this Agreement, the Common Stock
and Series D Preferred Stock to be issued in accordance with the terms of this
Agreement will be duly authorized and validly issued, fully paid and
nonassessable, free from all preemptive rights and free from all taxes, liens,
security interests and charges (other than liens or charges created by the
holder or taxes in respect of any transfer occurring contemporaneously
therewith).
     (c) Except (A) for the rights granted pursuant to this Agreement or (B) as
previously disclosed by the Company in any reports, schedules, forms, statements
or other documents filed or furnished since January 1, 2009 (not including any
documents incorporated by reference during such period), and publicly available
on the EDGAR system of the Securities and Exchange Commission (the “SEC”) prior
to the date of this Agreement, there are no outstanding subscriptions,
contracts, conversion privileges, options, warrants, calls, preemptive rights or
other rights obligating the Company or any of its subsidiaries to issue, sell or
otherwise dispose of, or to purchase, redeem or otherwise acquire, any shares of
capital stock of the Company or any of its subsidiaries, other than any
outstanding employee stock options or director restricted stock units.

-5-



--------------------------------------------------------------------------------



 



     Section 2.3 Authorization of Agreements, etc.
     (a) The Company has the power and authority to execute and deliver this
Agreement and, subject to the Stockholder Approval, to perform its obligations
under this Agreement. The Special Committee and the Board of Directors have
unanimously approved the Recapitalization.
     (b) Each of (i) the execution and delivery by the Company of this Agreement
and (ii) subject to the Stockholder Approval, the performance by the Company of
its obligations hereunder, including the issuance and delivery of the Common
Stock and Series D Preferred Stock to be issued hereunder, has been duly
authorized by all requisite corporate action on the part of the Company.
     Section 2.4 Validity. This Agreement has been duly executed and delivered
by the Company. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
     Section 2.5 Governmental Approvals; Consents. Subject to the accuracy of
the representations and warranties of the Investors set forth in Article III and
except for applicable filings, notices and approvals, if any, required by
applicable federal, state and foreign laws and regulations or Governmental
Authorities (as defined below) governing securities, and check and money order
and money transmission businesses (including the filing with and clearance by
the SEC of the Proxy Statement (as defined below)), no registration or filing
with, or consent or approval of, or other action by, any federal, state or other
governmental or regulatory agency, court, instrumentality or securities exchange
(each, a “Governmental Authority”) is or will be necessary for the valid
execution, delivery and performance of this Agreement by the Company or the
issuance and delivery of the Common Stock and Series D Preferred Stock, as
applicable, to be issued hereunder to the Investors.
     Section 2.6 No Conflicts. Except as disclosed on Schedule 2.6, neither the
execution, delivery and performance by the Company of this Agreement and any
documents ancillary hereto, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by the Company with any of the
provisions hereof and thereof, will (A) violate or conflict with its certificate
of incorporation or bylaws, (B) violate, conflict with or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any of its subsidiaries under, any of the material terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation (each, a “Contract”)
to which the Company or any of its subsidiaries is a party or by which it may be
bound, or to which the Company or any of its subsidiaries or any of the
properties or assets of the Company or any of its subsidiaries may be subject,
or (C) subject to receipt of the Stockholder Approval, violate any statute, rule
or regulation or any judgment, ruling, order, writ, injunction or decree of any
Governmental Authority applicable to the Company or any of its subsidiaries or
any of their respective properties or assets; except, in the case of clauses
(B) and (C), as would not reasonably be

-6-



--------------------------------------------------------------------------------



 



expected to have, individually or in the aggregate, a material adverse effect on
the Company and its subsidiaries, taken as a whole.
     Section 2.7 Brokers and Finders. Except as disclosed on Schedule 2.7,
neither the Company nor any of its subsidiaries nor any of their respective
officers, directors or employees has incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees in connection with
this Agreement or the transactions contemplated hereby.
     Section 2.8 J.P. Morgan Letter. The Special Committee has received the J.P.
Morgan Letter, setting forth a range of values for the Series B Preferred Stock
and Series B-1 Preferred Stock, in the aggregate, as of the date thereof, and
subject to the various assumptions and qualifications set forth therein. J.P.
Morgan has not withdrawn the J.P. Morgan Letter, and J.P. Morgan has authorized
the Company to include the J.P. Morgan Letter and/or references thereto in the
Proxy Statement. A correct and complete copy of the J.P. Morgan Letter has been
delivered to the Investors (IT BEING ACKNOWLEDGED AND AGREED THAT SUCH J.P.
MORGAN LETTER IS ADDRESSED SOLELY TO THE SPECIAL COMMITTEE AND IS INTENDED
SOLELY FOR THE BENEFIT AND USE OF THE SPECIAL COMMITTEE AND THE BOARD OF
DIRECTORS IN CONSIDERING THE RECAPITALIZATION).
ARTICLE III
REPRESENTATIONS, WARRANTIES AND AGREEMENT OF THE INVESTORS
     Each of the Investors, severally and not jointly, represents and warrants
to and agrees with the Company as of the date hereof and on the Closing Date as
follows:
     Section 3.1 Organization. Such Investor is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and has
all requisite limited partnership power (or the equivalent thereto) and
authority to own or lease and operate its properties and assets and to carry on
its business as it is now being conducted.
     Section 3.2 Authorization. Such Investor has the limited partnership power
(or the equivalent thereto) and authority to execute, deliver and perform its
obligations under this Agreement. The execution, delivery and performance by
such Investor of this Agreement and the conversion of the Series B Preferred
Stock or Series B-1 Preferred Stock, as applicable, by such Investor, have been
duly authorized by all requisite action on the part of such Investor.
     Section 3.3 Validity. This Agreement has been duly executed and delivered
by such Investor. This Agreement constitutes the legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms.
     Section 3.4 Purchase for Investment. Such Investor acknowledges that the
Common Stock or Series D Preferred Stock, as applicable, to be issued to such
Investor pursuant to this Agreement has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder or under any state securities laws. Such Investor (i) is acquiring
the Common Stock or Series D Preferred Stock, as applicable, for its own account
pursuant to an exemption from registration under the Securities Act solely for
investment and not with a view to distribution in violation of the securities
laws, (ii) will not sell or otherwise dispose of any of the Common Stock or
Series D Preferred Stock, as applicable, except in

-7-



--------------------------------------------------------------------------------



 



compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Common Stock or Series D Preferred Stock, as applicable, and
of making an informed investment decision and (iv) is an “accredited investor”
as that term is defined in Rule 501 promulgated under the Securities Act. Such
Investor has conducted its own independent review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition,
prospects of the Company and its subsidiaries and acknowledges that such
Investor has been provided access to the personnel, properties, premises and
records of the Company and its subsidiaries for such purposes. In entering into
this Agreement, such Investor has relied solely upon its own investigation and
analysis and the specific representations and warranties of the Company set
forth in Article II of this Agreement
     Section 3.5 Governmental Approvals; Consents. Except for (A) filings
required by applicable federal and state securities laws and (B) compliance with
the requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), if applicable, no registration or filing with, or
consent or approval of, or other action by, any Governmental Authority or any
other third person or entity is or will be necessary by such Investor for the
valid execution, delivery and performance of this Agreement or the acquisition
of the Common Stock or Series D Preferred Stock, as applicable, to be issued
hereunder.
     Section 3.6 No Conflicts. Neither the execution, delivery and performance
by such Investor of this Agreement, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by such Investor with any of the
provisions thereof, will (A) violate or conflict with its certificate of limited
partnership, partnership agreement, limited liability company agreement,
certificate of incorporation or bylaws, as applicable, (B) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of such Investor under any of the material terms,
conditions or provisions of any material note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
such Investor is a party or by which it may be bound, or to which such Investor
or any of the properties or assets of such Investor may be subject, or (B)
materially violate any statute, rule or regulation or, to the knowledge of any
Investor, any judgment, ruling, order, writ, injunction or decree applicable to
such Investor or any of its properties or assets, except in the case of clauses
(B) and (C) for such violations, conflicts and breaches as would not reasonably
be expected to have a material adverse effect on the ability of the Investor to
consummate the transactions contemplated by this Agreement.
     Section 3.7 Ownership of Shares. Such Investor is the record and beneficial
owner of the issued and outstanding Series B Preferred Stock or Series B-1
Preferred Stock, as applicable, listed opposite such Investor’s name on
Exhibit A hereto, free and clear of any liens, claims, encumbrances, security
interests, options, charges and restrictions of any kind (other than transfer
restrictions imposed under applicable securities laws, by the Purchase Agreement
and the Amended and Restated Shareholders Agreement, dated as of March 17, 2008,
by and among the THL Investors and the GS Investors (the “Shareholders
Agreement”)).

-8-



--------------------------------------------------------------------------------



 



     Section 3.8 Brokers and Finders. No such Investor nor any of its affiliates
nor any of their respective officers, directors or employees has incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees in connection with this Agreement or the transactions contemplated
hereby.
     Section 3.9 Proxy Statement Information. None of the information supplied
by such Investor in writing for inclusion in the Proxy Statement related to the
Stockholder Meeting will, at the time such information is provided to the
Company, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading in any material respect.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to the Obligations of the Investors in
connection with the Closing. The respective obligations of each of the Investors
to consummate the Recapitalization are subject to the satisfaction (or waiver by
Investors holding, in the aggregate, at least 97% of the shares of Series B
Preferred Stock (provided, however, that with respect to the conditions in the
first sentence of Section 4.1(c) and Sections 4.1(e) and (f), such percentage
shall be 100% of the shares of Series B Preferred Stock) and 100% of the
Series B-1 Preferred Stock) of the following conditions at or prior to the
Closing:
     (a) Representations and Warranties to Be True and Correct. The
representations and warranties of the Company contained in this Agreement that
are qualified by materiality shall be true and correct, and the representations
and warranties of the Company contained in this Agreement that are not so
qualified shall be true and correct in all material respects as of the date
hereof and on the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of such date, and each of
the Investors shall have received a certificate signed on behalf of the Company
by an executive officer of the Company to such effect.
     (b) Performance. The Company shall have performed and complied in all
material respects with all agreements, covenants and conditions contained herein
required to be performed or complied with by it prior to or on the Closing Date,
and each of the Investors shall have received a certificate signed on behalf of
the Company by an executive officer of the Company to such effect.
     (c) Legal Proceedings. On the Closing Date, no Governmental Authority shall
have issued any order, decree or ruling, or taken any other action restraining,
enjoining or otherwise prohibiting the Recapitalization. There shall not be any
action, litigation or proceeding instituted, commenced or pending by or before
any Governmental Authority that could reasonably be expected to prevent, or
result in substantial damages with respect to, the consummation of the
transactions contemplated by this Agreement.

-9-



--------------------------------------------------------------------------------



 



     (d) Necessary Approvals. All necessary governmental approvals, including
regulatory approvals, and necessary third party consents shall have been
obtained, and the Board of Directors shall not have modified or withdrawn the
Recommendation (as defined herein).
     (e) Stockholder Approval. (i) The Recapitalization and all actions
necessary to effectuate the Recapitalization that require approval by the
Company’s stockholders under applicable law or requirements of a national
securities exchange or any other matter that requires shareholder approval
pursuant to this Agreement shall have been approved by the affirmative vote of a
majority of the outstanding shares of the Common Stock and Series B Preferred
Stock (on an as-converted basis), voting as a single class, present in person or
by proxy at the Stockholders’ Meeting, and (ii) the Recapitalization shall have
been approved by the affirmative vote of a majority of the outstanding shares of
Common Stock (not including the Series B Stock or any other stock of the Company
held by any Investor), present in person or by proxy at the Stockholders’
Meeting (such approvals, collectively, the “Stockholder Approval”).
     (f) Listing on New York Stock Exchange; Registration. At the Closing, the
shares of Common Stock issued pursuant to this Agreement and the shares of
Common Stock issuable upon conversion of the Series D Preferred Stock issued
pursuant to this Agreement (collectively, the “Shares”) shall be duly listed and
admitted and authorized for trading, subject to official notice of issuance, on
the New York Stock Exchange (the “NYSE”). The Company shall have filed a
pre-effective amendment to its registration statement on Form S-3 (the
“Registration Statement”) such that the Registration Statement shall include the
sale and resale of all of the Shares and the Series D Preferred Stock.
     (g) Financing. The Company shall have received such financing (the
“Financing”) in an amount and on terms reasonably acceptable to Thomas H. Lee
Equity Fund VI, L.P. (“THL Fund VI”) and the GS Investors in order to consummate
the transactions contemplated by this Agreement, it being understood that
Financing on terms, taken as a whole, not materially less favorable to the
Company than those set forth on the term sheet attached hereto as Annex B shall
be deemed to be reasonably acceptable to THL Fund VI and the GS Investors.
     (h) No Material Adverse Effect. There has been no event, development,
circumstance or occurrence since the date hereof that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole.
     (i) Closing of Other Investors. Such other Investors shall have
consummated, or will consummate simultaneously, the actions required by them to
consummate the Recapitalization such that at least 97% of the shares of Series B
Preferred Stock and 100% of the Series B-1 Preferred Stock will be converted in
accordance with the terms of this Agreement at the Closing.
     (j) Amendment to the Registration Rights Agreement. The Company shall have
delivered an executed counterpart to the Registration Rights Amendments to the
Investors.
     Section 4.2 Conditions Precedent to the Obligations of the Company in
Connection with the Closing. The obligations of the Company to consummate the
Recapitalization are

-10-



--------------------------------------------------------------------------------



 



subject to the satisfaction (or waiver by the Company, which waiver shall
require approval by the Special Committee) of the following conditions at or
prior to the Closing:
     (a) Representations and Warranties to Be True and Correct. The
representations and warranties of each Investor contained in this Agreement that
are qualified by materiality shall be true and correct, and the representations
and warranties of each Investor contained in this Agreement that are not so
qualified shall be true and correct in all material respects as of the date
hereof and on the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of such date.
     (b) Performance. Each Investor shall have performed and complied in all
material respects with all agreements, covenants and conditions contained herein
required to be performed or complied with by it prior to or on the Closing Date.
     (c) Legal Proceedings. On the Closing Date, no Governmental Authority shall
have issued any order, decree or ruling, or taken any other action restraining,
enjoining or otherwise prohibiting the Recapitalization. There shall not be any
action, litigation or proceeding instituted, commenced or pending by or before
any Governmental Authority that could reasonably be expected to prevent, or
result in substantial damages with respect to, the consummation of the
transactions contemplated by this Agreement.
     (d) Necessary Approvals. All necessary governmental approvals, including
regulatory approvals, and necessary third party consents shall have been
obtained.
     (e) Stockholder Approval. The Stockholder Approval shall have been
obtained.
     (f) Listing on New York Stock Exchange. At the Closing, the Shares shall be
duly listed and admitted and authorized for trading, subject to official notice
of issuance, on the NYSE.
     (g) Financing. The Company shall have received Financing an amount and on
terms reasonably acceptable to the Company in order to consummate the
transactions contemplated by this Agreement, it being understood that Financing
on terms, on the whole, not materially less favorable to the Company than those
set forth on the term sheet attached hereto as Annex B shall be deemed to be
reasonably acceptable to the Company.
     (h) Closing of Other Investors. The Investors shall have consummated, or
will consummate simultaneously, the actions required by them to consummate the
Recapitalization such that at least 97% of the shares of Series B Preferred
Stock and 100% of the Series B-1 Preferred Stock will be converted in accordance
with the terms of this Agreement at the Closing.
     (i) DTC Matters. The Company shall have received the consent of The
Depository Trust Company, as the record holder of the Second Lien Notes, to the
amendment to the Indenture as approved by the GS Note Purchasers as the
beneficial holders of the Second Lien Notes (the “DTC Approval”).

-11-



--------------------------------------------------------------------------------



 



     (j) Amendment to the Registration Rights Agreement. The THL Investors and
the GS Investors shall have delivered executed counterparts to the Registration
Rights Amendments to the Company.
ARTICLE V
COVENANTS
     Section 5.1 Proxy Statement. As promptly as practicable after the date
hereof, but in any event within 14 days after the date of this Agreement, the
Company shall, at its sole expense, prepare and file with the SEC, subject to
the reasonable review and comment of the Investors and their counsel, a
preliminary proxy statement relating to this Agreement and the transactions
contemplated hereby; and the Company shall use commercially reasonable efforts
to furnish the information required, subject to the reasonable review and
comment of the Investors and their counsel, to respond promptly to any comments
made by the SEC with respect to the preliminary proxy statement and thereafter,
within five business days of receiving SEC clearance, to mail the proxy
statement to the Company’s stockholders. Such preliminary proxy statement as
filed with the SEC and the proxy statement and all related proxy materials
subsequently mailed to the stockholders of the Company (as amended and
supplemented from time to time) are herein referred to as the “Proxy Statement.”
Except to the extent otherwise determined by the Board of Directors in the
exercise of its fiduciary duties, taking into account the advice of counsel, the
Proxy Statement shall contain the Recommendation. The Investors shall as
promptly as practicable provide the Company with all reasonable information
concerning them which is reasonably necessary to be included in the Proxy
Statement and shall as promptly as practicable correct any information provided
by them for use in the Proxy Statement if and to the extent that such
information shall have become false or misleading in any material respect such
that the information provided by the Investors for inclusion in the Proxy
Statement will not, at the time of the mailing of the Proxy Statement and at the
time of the Stockholders Meeting (as defined below), contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading in any material respect. The Company shall take all
steps necessary to file with the SEC any amendment or supplement to the Proxy
Statement as to correct the same and to cause the Proxy Statement as corrected
to be disseminated to the Company’s stockholders, in each case to the extent
required by applicable law.
     Section 5.2 Stockholder Approval.
     (a) The Company shall either (i) include one or more proposals, that in the
aggregate encompass the matters that are subject to the Stockholder Approval
(collectively, the “Stockholder Approval Matters”), for the purpose of obtaining
the Stockholder Approval at the annual meeting of the Company’s stockholders to
be held in 2011 or (ii) take all action necessary in accordance with applicable
law and the Company’s certificate of incorporation and bylaws to duly call, give
notice of, convene and hold a special meeting of the Company’s stockholders to
take place as soon as reasonably possible following the date hereof for the
purpose of obtaining the Stockholder Approval (such annual or special meeting,
as applicable, the “Stockholders Meeting”).

-12-



--------------------------------------------------------------------------------



 



     (b) At the Stockholders Meeting, the Company shall present the Stockholder
Approval Matters for the Stockholder Approval and the Investors entitled to vote
on the Stockholder Approval Matters shall be present at the Stockholder Meeting
in person or by proxy and will vote or cause to be voted all of the Series B
Preferred Stock or Series B-1 Preferred Stock, as applicable, held by it or its
affiliates and entitled to vote on any Stockholder Approval Matter in favor of
the approval of such Stockholder Approval Matter.
     (c) The Board of Directors, acting on the recommendation of the Special
Committee, shall, subject to its fiduciary duties under applicable law,
recommend to the stockholders of the Company that they vote in favor of the
approval of the Stockholder Approval Matters (the “Recommendation”).
     Section 5.3 Shelf Registration Statement. As promptly as practicable after
the date hereof, the Company shall, at its sole expense, use commercially
reasonable efforts to prepare and file all necessary documentation, to effect
all necessary applications, notices, petitions, filings and other documents, and
to obtain all necessary permits, consents, orders, approvals, clearances and
authorizations of, or any exemption by, all Governmental Authorities necessary
or advisable in order to include all shares of Series D Preferred Stock to be
issued pursuant to this Agreement in the Company’s pending shelf registration
statement on file with the SEC. Upon receipt of the necessary approvals
described in the preceding sentence (if any are needed), the Company shall as
soon as practicable file a pre-effective amendment to the existing shelf
registration statement to register the resale of the shares of Series D
Preferred Stock to be issued pursuant to this Agreement (and any shares of
Common Stock into which such shares of Series D Preferred Stock may be
converted), or will file a post-effective amendment to the existing shelf
registration statement, or a new shelf registration statement, to register the
resale of the Series D Preferred Stock (and any shares of Common Stock into
which such shares of Series D Preferred Stock may be converted), and in each
case will use commercially reasonable efforts to cause any such shelf
registration statement (either the existing shelf registration statement, the
post-effective amendment to the shelf registration statement, or the new shelf
registration statement) to become effective as soon as practicable.
     Section 5.4 Other Agreements.
     (a) Each of the Investors and the Company will cooperate and consult with
the others and use commercially reasonable efforts to prepare and file all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals, clearances and authorizations of, or any exemption
by, all Governmental Authorities (and in the case of the Company, also third
parties) necessary or advisable to consummate the transactions contemplated by
this Agreement. In particular, the Company will use commercially reasonable
efforts to obtain the Financing, to receive the DTC Approval, to have the
Registration Statement declared effective, and to have the Shares duly listed
and admitted and authorized for trading, subject to official notice of issuance,
on the NYSE. The Company will use commercially reasonable efforts to keep the
Registration Statement effective with the SEC at all times and to refile such
Registration Statement upon its expiration, and to cooperate in any shelf
take-down (including, without limitation, any firm commitment underwritten
offering) by amending or supplementing the prospectus related to such
Registration Statement as may reasonably be requested by an Investor who holds
any Shares or

-13-



--------------------------------------------------------------------------------



 



Series D Preferred Stock covered by such Registration Statement or as otherwise
required, until such time as all Shares and shares of Series D Preferred Stock
held by all Investors, as applicable, are freely transferable without
restriction pursuant to Rule 144 promulgated under the Securities Act or any
successor provision thereto or otherwise where no conditions of Rule 144 are
then applicable (other than the holding period requirement in paragraph
(d)(1)(ii) of Rule 144 so long as such holding period requirement is satisfied).
For the avoidance of doubt, registration of the Shares pursuant to this
Agreement, shall be effected pursuant to the terms of the Registration Rights
Agreement, dated as of March 25, 2008, by and between the Company and the
Investors (the “Registration Rights Agreement”) and shall be considered a Demand
Registration (as defined in the Registration Rights Agreement) thereunder other
than for purposes of Section 2.1(d) thereof; provided that (A) in the event that
there is conflict between the terms of this Agreement and those of the
Registration Rights Agreement, the terms of this Agreement shall govern and
(B) in order to request registration of a Partner Distribution (as defined in
the Registration Rights Agreement), the Investors shall notify the Company of
the distribution to, and resale by, any partners of the Investors as promptly as
practicable, but in no event later than 5 business days following the date
hereof. Furthermore, nothing in this Agreement limits or qualifies the rights of
any Investor pursuant to the Registration Rights Agreement. For the avoidance of
doubt, any Transfer (as defined in the Shareholders Agreement) of the Shares
made in reliance on the Registration Statement referred to in this
Section 5.4(a) shall be deemed to have been made pursuant to the Registration
Rights Agreement for purposes of Section 4.1(b) of the Shareholders Agreement.
     (b) The THL Investors and the Company shall, between the date hereof and
the Closing Date, monitor market conditions to determine whether the Company or
any THL Investor will be required to make a filing under the HSR Act in order
that the consummation of the transactions contemplated hereby may be effected on
the anticipated Closing Date. In the event that any THL Investor determines that
a filing under the HSR Act is required to be made by such Investor (the “Filing
Investor”), which determination shall be made in a timeframe such that the
filing and expiration or termination of any applicable waiting period under the
HSR Act would not reasonably be expected to delay the anticipated Closing Date,
(i) the Filing Investor shall notify the Company of such determination and
(ii) the Filing Investor and the Company will use their commercially reasonable
efforts to make all necessary filings and notifications with respect to, and
obtain any necessary expiration or termination of any applicable waiting period
under, the HSR Act.
     (c) Each THL Investor and each GS Investor, as applicable, hereby consents
to the amendments to the Company’s certificate of incorporation, Series B
Certificate of Designations, Series B-1 Certificate of Designations and Series D
Certificate of Designations set forth on Schedule 5.4 and agrees to execute and
deliver such other documents as may be necessary to effect such amendments as
requested by the Company.
     (d) Each THL Investor and each GS Investor agrees to use its commercially
reasonable efforts to cause each other THL Investor or GS Investor,
respectively, to consummate the transactions contemplated by this Agreement.
     (e) Each GS Investor hereby agrees that, effective as of the Closing, all
rights of such GS Investor to designate a director to serve on the Board of
Directors shall terminate and be of

-14-



--------------------------------------------------------------------------------



 



no further force and effect. Each Investor hereby agrees to take any such
actions as may be reasonably necessary to effect the foregoing, including,
without limitation, consenting to any amendments to the Company’s certificate of
incorporation relating thereto to the extent the consent of such Investor is
required. For the avoidance of doubt, such termination shall not decrease the
number of Board Representatives (as defined in the Purchase Agreement) THL (as
defined in the Purchase Agreement) has the right to designate pursuant to the
Purchase Agreement, and the total number of votes to which the Board
Representatives are entitled pursuant to the Purchase Agreement shall continue
to be proportionate to the Investors’ (as defined in the Purchase Agreement)
Common Stock ownership, calculated on a fully-converted basis.
     (f) The parties agree to treat the transactions effected pursuant to the
Recapitalization collectively as an exchange pursuant to a recapitalization
within the meaning of Section 368(a)(1)(E) of the Code to which, in the case of
the Investors, Section 354 and 356 of the Code apply, and not to take a position
inconsistent with such treatment.
     (g) Prior to February 28, 2012, the Company will provide the Investors with
such information with respect to the earnings and profits of the Company for
periods ending on or prior to December 31, 2011 (as determined for federal
income tax purposes) as the Investors shall request.
     (h) In connection with any sale, transfer or other disposition of any
shares of Series D Preferred Stock by the GS Investors (including any sale,
transfer or other disposition which results in the recipient acquiring Common
Stock), the Company and the GS Investors agree to use their respective
commercially reasonable efforts to take actions reasonably necessary and
reasonably requested by the other consistent with the Series D Certificate of
Designations, or any underwriter engaged in connection with such sale, transfer
or disposition, in order to consummate such sale, transfer or disposition by the
GS Investors in accordance with the Series D Certificate of Designations
(including any sale, transfer or other disposition which results in the
recipient acquiring Common Stock, including to the extent such potential sale,
transfer or disposition is pursuant to a public offering, the Company agreeing
to sell shares of Common Stock in such public offering and using the net
proceeds from such sale to purchase shares of Series D Preferred Stock from the
GS Investors, but only to the extent that the underwriter in such public
offering advises the Company and the GS Investors that such structure is
reasonably necessary for such underwriter to consummate the proposed public
offering, it being understood that the Company’s obligations to take any action
contemplated by this parenthetical shall be subject to the Company’s contractual
limitations or restrictions, provided that the Company shall be required to use
reasonable efforts to obtain a waiver or an amendment of such contractual
limitations or restrictions), in each case, at the sole cost of the GS Investors
selling, transferring or disposing of such shares (other than for any fees and
expenses that are required to be paid or reimbursed by the Company pursuant to
the Registration Rights Agreement).
     (i) The Company, the GS Investors and THL Investors hereby amend, effective
as of and subject to the Closing, the Registration Rights Agreement such that
(i) the number of “Demand Registrations” (as defined in the Registration Rights
Agreement) to be provided pursuant to Section 2.1 of the Registration Rights
Agreement shall be increased from five (5) Demand Registrations to six
(6) Demand Registrations and (ii) the terms “Registrable Securities”

-15-



--------------------------------------------------------------------------------



 



(as defined in the Registration Rights Agreement) shall include all Shares and
Series D Preferred Stock issued pursuant to this Agreement (such amendments, the
“Registration Rights Amendments”), and the Company, the GS Investors and the THL
Investors agree to evidence such amendments in a separate document to the extent
requested by any one of them.
     (j) The GS Investors and the THL Investors hereby amend, effective as of
and subject to the Closing, the Shareholders Agreement, such that (i) the GS
Parties (as defined in the Shareholders Agreement) shall be entitled to exercise
two of the six Demand Registrations provided pursuant to the Registration Rights
Agreement, (ii) the term “Securities” (as defined in the Shareholders Agreement)
shall include all Shares and Series D Preferred Stock issued pursuant to this
Agreement and (iii) at the start of the day on the nine (9) month anniversary of
the Closing Date, SPCP Group, LLC shall cease to be a party to the Shareholders
Agreement without any further action or formality on the part of any party
thereto and the Shareholders Agreement shall be deemed amended accordingly on
such date, and the GS Investors and the THL Investors agree to evidence such
amendments in a separate document to the extent requested by any one of them.
     (k) The amendments referred to in Section 5.4(i) and 5.4(j) hereof are
without limitation upon, and do not qualify or detract from, the obligations of
the Company pursuant to Section 5.3 and 5.4(a) hereof or the obligations of the
Investors pursuant to Section 5.4(d) hereof.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Restrictive Legends.
     (a) Each certificate representing the Common Stock or Series D Preferred
Stock issued in connection with this Agreement, and any shares of capital stock
received in respect thereof, whether by reason of a stock split, reverse stock
split or share reclassification thereof, a stock dividend thereon or otherwise,
shall be stamped or otherwise imprinted with the following legend:

      “THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER PURSUANT TO A PRIVATE TRANSACTION SET FORTH IN SECTION
4.5 OF THAT CERTAIN AMENDED AND RESTATED PURCHASE AGREEMENT DATED AS OF MARCH
17, 2008 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE OTHER PARTY
OR PARTIES NAMED THEREIN. A COPY OF THE PROVISIONS OF SUCH AGREEMENT SETTING
FORTH SUCH RESTRICTIONS ON TRANSFER IS ON FILE WITH THE SECRETARY OF THE ISSUER.
FOR THE AVOIDANCE OF DOUBT, SUCH RESTRICTIONS DO NOT CREATE ANY LIMITATIONS OR
OTHERWISE AFFECT IN ANY MANNER ANY TRANSACTION THAT IS NOT A PRIVATE
TRANSACTION. FOR EXAMPLE, SUCH RESRICTIONS DO NOT APPLY TO ANY RESALE PURSUANT
TO A REGISTRATION STATEMENT.”

-16-



--------------------------------------------------------------------------------



 



A stock certificate for any such securities issued to transferee of any such
certificate shall not contain such legend unless the transferee is an affiliate
of an Investor. In addition, upon request of an Investor, the above legend shall
be removed upon the expiration of the applicable transfer restrictions set forth
in the Purchase Agreement.
     (b) Each certificate representing the Common Stock or Series D Preferred
Stock issued in connection with this Agreement, and any shares of Common Stock
received in respect thereof, whether by reason of a stock split, reverse stock
split or share reclassification thereof, a stock dividend thereon or otherwise,
shall be also stamped or otherwise imprinted with the following legend:

      “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

Upon request of an Investor holding Common Stock or Series D Preferred Stock
issued in connection with this Agreement and upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
above legend is no longer required under applicable securities laws, the Company
shall promptly cause the above legend to be removed from any certificate for any
Common Stock or Series D Preferred Stock so to be transferred.
     Section 6.2 Termination.
     (a) This Agreement may be terminated at any time prior to the Closing:
          (i) by written agreement of the Company (with the approval of the
Special Committee), the THL Investors and the GS Investors;
          (ii) by the Company, the THL Investors or the GS Investors if the
Closing shall not have been consummated on or before the date 180 days after the
date of this Agreement; provided, that, the right to terminate this Agreement
pursuant to this Section 6.2(a)(ii) shall not be available to any party whose
failure to fulfill an obligation under this Agreement has been the cause of, or
has resulted in, the failure of the Closing to occur prior to the date that is
180 days after the date of this Agreement; or
          (iii) by the Company, the THL Investors or the GS Investors if
consummation of the transactions contemplated hereby to be consummated on the
Closing Date would violate any nonappealable final order, decree or judgment of
any Governmental Authority having competent jurisdiction.
     (b) The party desiring to terminate this Agreement pursuant to
Section 6.2(a)(ii) or (iii) hereof shall promptly give notice of such
termination to the other party.

-17-



--------------------------------------------------------------------------------



 



     (c) If this Agreement is terminated as permitted by this Section 6.2, this
Agreement shall be void and have no effect, without liability of any party (or
any stockholder, director, officer, employee, agent, consultant or
representative of such party) to the other parties to this Agreement; provided
that if such termination shall result from the (i) willful and material failure
of any party to fulfill a condition to the performance of the obligations of the
other parties, (ii) willful and material failure of any party to perform a
covenant of such party in this Agreement or (iii) willful and material breach by
any party hereto of any representation or warranty contained herein, such party
shall be fully liable for any and all losses incurred or suffered by the other
parties as a result of such willful and material failure or breach; provided
further, that, under no circumstances shall any Investor have any liability to
any other Investor under this Section 6.2(c). The provisions of this Article VI
shall survive any termination hereof pursuant to this Section 6.2.
Notwithstanding any other provision of this Agreement, no party shall be liable
to any other party for any indirect, consequential, special, incidental or
punitive damages.
     Section 6.3 Survival. Each of the representations and warranties set forth
in this Agreement shall survive the execution and delivery of this Agreement and
the Closing, and, except as otherwise provided herein, all covenants and
agreements contained herein shall survive for the duration of any statutes of
limitations applicable thereto or until, by their respective terms, they are no
longer operative.
     Section 6.4 Amendment. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer or a duly authorized representative of such party.
     Section 6.5 Waiver; Remedies Cumulative. The conditions to each party’s
obligation to consummate the transactions contemplated by this Agreement are for
the sole benefit of such party and may be waived by such party in whole or in
part to the extent permitted by applicable law. No waiver will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege, nor will any waiver of any right, power or privilege
operate to waive any other subsequent right, power or privilege. The rights and
remedies herein provided will be cumulative and not exclusive of any rights or
remedies provided by law.
     Section 6.6 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
     Section 6.7 Governing Law; Jurisdiction. This Agreement and any other
document or instrument delivered pursuant hereto, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution, termination, performance
or nonperformance of this Agreement (including any claim or cause of action
based upon, arising out of or related

-18-



--------------------------------------------------------------------------------



 



to any representation or warranty made in or in connection with this Agreement
or as an inducement to enter into this Agreement), will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State, without regard to
its conflicts of law principles. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Delaware
Chancery Court for any actions, suits or proceedings arising out of or relating
to this Agreement and the transactions contemplated hereby.
     Section 6.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 6.9 Notices. Any notice, request, instruction or other document to
be given hereunder by any party to any other party or parties will be in writing
and will be deemed to have been duly given (a) on the date of delivery if
delivered personally or by telecopy or facsimile, upon confirmation of receipt,
(b) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the third business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
if to the Company, to:
MoneyGram International, Inc.
2828 N. Harwood St., 15th Floor
Dallas, Texas
Fax: 214-451-6921
Attn: Chief Executive Officer
and
Special Committee of the Board of Directors
c/o W. Bruce Turner
1185 North Main Road
Jamestown, RI 02835
Fax: 401-423-9919
with copies to:
Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Fax: (214) 999-7857
Attn: Alan J. Bogdanow


-19-



--------------------------------------------------------------------------------



 



Jones Day
2727 North Harwood Street
Dallas, Texas 75201-1515
Fax: (214) 969-5100
Attn: Mark E. Betzen
if to the THL Investors to:
c/o Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, Massachusetts 02110
Fax: (617) 227-3514
Attn: Thomas M. Hagerty
     Seth W. Lawry
     Scott L. Jaeckel
with a copies to:
Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Fax: (617) 772-8333
Attn: James Westra, Esq.
Cleary, Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Fax: (212) 225-3999
Attn: John Palenberg
if to the GS Investors to:
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Fax: (212) 357-5505
Attn: Edward Pallesen
     Bradley Gross
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Fax: (212) 859-4000
Attn: Robert Schwenkel, Esq.
     David Shaw, Esq.

-20-



--------------------------------------------------------------------------------



 



     Section 6.10 Press Releases and Public Announcements. All public
announcements or disclosures relating to this Agreement shall be made only if
mutually agreed upon by the Company and the Investors except to the extent such
disclosure is reasonably believed by the Company or the Investors following
consultation with counsel to be required by law or by regulation (including any
applicable exchange); provided that prior to making any such required disclosure
the disclosing party shall use its commercially reasonable efforts to consult
with the Company or the Investors, as applicable.
     Section 6.11 Entire Agreement, Etc. This Agreement (including any Exhibits
and Schedules hereto), the Purchase Agreement (including any Exhibits and
Schedules thereto) and the management rights letters dated as of March 25, 2008
between Investors and the Company constitute the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof, and no party may directly or indirectly assign any or all
of its rights or delegate any or all of its obligations under this Agreement
without the prior written consent of each other party to this Agreement (any
attempted assignment in contravention hereof being null and void).
     Section 6.12 Captions; Drafting. The Article, Section and paragraph
captions herein are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. Further, prior drafts of this Agreement or any
ancillary agreements hereto or the fact that any clauses have been added,
deleted or otherwise modified from any prior drafts of this Agreement or any
ancillary agreements hereto shall not be used as an aide of construction or
otherwise constitute evidence of the intent of the parties hereto; and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of such prior drafts.
     Section 6.13 No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the parties hereto or permitted transferees of an Investor, any
benefit right or remedies.
     Section 6.14 Specific Performance. The transactions contemplated by this
Agreement are unique. Accordingly, the Company and each of the respective
Investors, severally and not jointly, acknowledge and agree that, in addition to
all other remedies to which it may be entitled, each of the parties hereto is
entitled to seek a decree of specific performance, provided that such party
hereto is not in material default hereunder. The parties hereto agree that, if
for any reason a party shall have failed to perform its obligations under this
Agreement, then the party seeking to enforce this Agreement against such
nonperforming party shall be entitled to specific performance and injunctive and
other equitable relief, and the parties further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief. This provision is without prejudice
to any other rights that any party may have against another party for any
failure to perform its obligations under this

-21-



--------------------------------------------------------------------------------



 



Agreement including the right to seek damages for a material breach of any
provision of this Agreement, and all rights, powers and remedies available (at
law or in equity) to a party in respect hereof by the other party shall be
cumulative and not alternative or exclusive, and the exercise or beginning of
the exercise of any thereof by a party shall not preclude the simultaneous or
later exercise of any other rights, powers or remedies by such party. Nothing in
this Section 6.14 shall be deemed to limit or vitiate the exercise by any
Investor of discretion or judgment to the extent that the performance hereunder
by such Investor is expressly subject to discretion or judgment.
     Section 6.15 Expenses. The Company shall pay all reasonable out-of-pocket
expenses incurred by the Investors in connection with or arising out of the due
diligence, negotiation, documentation and consummation of the Recapitalization,
including, without limitation, any costs and expenses incurred in connection
with any legal proceedings arising out of or relating to the transactions
contemplated hereunder and any fees and expenses associated with filings
required by the HSR Act in connection with the transactions contemplated
hereunder. The Company shall bear its own expenses (including fees and expenses
of legal counsel, financial advisors and other representatives and consultants)
in connection with the negotiation, documentation and consummation of the
transactions contemplated hereunder.
[The remainder of this page intentionally has been left blank.]

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Investors have executed this
Agreement as of the day and year first above written.

                  COMPANY:    
 
                MONEYGRAM INTERNATIONAL, INC.    
 
           
 
  By:    
 
        Name: Pamela H. Patsley         Title: Chief Executive Officer    

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  THL INVESTORS:
 
                THOMAS H. LEE EQUITY FUND VI, L.P.
 
           
 
  By:   THL EQUITY ADVISORS VI, LLC,    
 
      its general partner    
 
  By:   THOMAS H. LEE PARTNERS, L.P.,    
 
      its sole member    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director
 
                THOMAS H. LEE PARALLEL FUND VI, L.P.
 
           
 
  By:   THL EQUITY ADVISORS VI, LLC    
 
      its general partner    
 
           
 
  By:   THOMAS H. LEE PARTNERS, L.P.,    
 
      its sole member    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director
 
                THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.
 
           
 
  By:   THL EQUITY ADVISORS VI, LLC    
 
      its general partner    
 
           
 
  By:   THOMAS H. LEE PARTNERS, L.P.,    
 
      its sole member    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  GREAT WEST INVESTORS L.P.
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC    
 
      its attorney-in-fact    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director
 
                PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC
 
           
 
  By:   PUTNAM INVESTMENTS HOLDINGS LLC    
 
      its managing member    
 
           
 
  By:   PUTNAM INVESTMENTS, LLC    
 
      its managing member    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC    
 
      its attorney-in-fact    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director
 
                THL COINVESTMENT PARTNERS, L.P.
 
           
 
  By:   THOMAS H. LEE PARTNERS, L.P.    
 
      its general partner    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  THL OPERATING PARTNERS, L.P.
 
           
 
  By:   THOMAS H. LEE PARTNERS, L.P.    
 
      its general partner    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director
 
                THL EQUITY FUND VI INVESTORS (MONEYGRAM), LLC
 
           
 
  By:   THL EQUITY ADVISORS VI, LLC,    
 
      its general partner    
 
           
 
  By:   THOMAS H. LEE PARTNERS, L.P.,    
 
      its sole member    
 
           
 
  By:   THOMAS H. LEE ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:    
 
        Name: Thomas M. Hagerty     Title: Managing Director

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  SPCP GROUP, LLC    
 
                By: Silver Point Capital, L.P.         Its Investment Manager  
 
 
           
 
  By:
Name:    
 
Frederick H. Fogel    
 
  Title:   Authorized Signatory    

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  GS INVESTORS:    
 
                THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:
Name:    
 
John Bowman    
 
  Title:   Attorney in Fact    
 
                GS CAPITAL PARTNERS VI FUND, L.P.    
 
                By: GSCP VI Advisors, L.L.C.,         its General Partner    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    
 
                GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.    
 
                By: GSCP VI Offshore Advisors, L.L.C.,         its General
Partner    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    
 
                GS CAPITAL PARTNERS VI GmbH & Co. KG    
 
                By: GS Advisors VI, L.L.C., its Managing Limited Partner    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



                  GS CAPITAL PARTNERS VI PARALLEL, L.P.    
 
                By: GS Advisors VI, L.L.C., its General Partner    
 
           
 
  By:
Name:    
 
John Bowman    
 
  Title:   Vice President    
 
                GSMP V ONSHORE US, LTD.    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    
 
                GSMP V OFFSHORE US, LTD.    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    
 
                GSMP V INSTITUTIONAL US, LTD.    
 
           
 
  By:
Name:    
 
John E. Bowman    
 
  Title:   Vice President    

[signature page to the Recapitalization Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A*

                                                                               
                                      Series D                                  
                  Series D   Preferred                                          
  Common   Preferred   Stock to be                                     Common
Stock   Stock to be   Stock to be   Received at           Additional            
            to be Received   Received at   Received at   Closing per  
Additional   Series D                         at Closing per   Closing per  
Closing per   Section   Common   Preferred         Series B   Series B-1  
Section   Section   Section   1.1(d)(i) if   Stock to be   Stock to be   Cash to
be     Preferred   Preferred   1.1(d)(i) if   1.1(d)(i) if   1.1(d)(i) if  
Closing Date   Received at   Received at   Received at     Stock   Stock  
Closing Date is   Closing Date   Closing Date   is on or after   Closing per  
Closing per   Closing per     Currently   Currently   before June 24,   is on or
after   is before June   June 24,   Section   Section   Section Investor   Held
  Held   2011   June 24, 2011   24, 2011   2011   1.1(d)(iv)   1.1(d)(iv)  
1.1(d)(iii)
THL INVESTORS:
                                                                       
THOMAS H. LEE EQUITY FUND VI, L.P.
    267,106.40       -0-       154,564,687       159,315,651       -0-       -0-
      15,196,933       -0-     $ 75,984,664.51  
THOMAS H. LEE PARALLEL FUND VI, L.P.
    180,870.24       -0-       104,662,983       107,880,083       -0-       -0-
      10,290,554       -0-     $ 51,452,772.14  
THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.
    31,594.40       -0-       18,282,522       18,844,485       -0-       -0-  
    1,797,553       -0-     $ 8,987,766.34  
THL EQUITY FUND VI INVESTORS (MONEYGRAM), LLC
    1,000       -0-       578,663       596,450       -0-       -0-       56,895
      -0-     $ 284,473.40  
THL COINVESTMENT PARTNERS, L.P.
    762.98       -0-       441,507       455,078       -0-       -0-      
43,409       -0-     $ 217,046.94  
THL OPERATING PARTNERS, L.P.
    940.00       -0-       543,944       560,663       -0-       -0-      
53,481       -0-     $ 267,404.99  
GREAT-WEST INVESTORS, L.P.
    1,363.26       -0-       788,867       813,115       -0-       -0-      
77,562       -0-     $ 387,810.35  
PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC
    1,362.73       -0-       788,560       812,799       -0-       -0-      
77,532       -0-     $ 387,659.58  
SPCP GROUP, LLC
    10,000.00       -0-       5,786,634       5,964,502       -0-       -0-    
  568,947       -0-     $ 2,844,733.98  

 

*   This Exhibit A is subject in all respects to Section 1.1(f) of the
Agreement.

Exhibit A

 



--------------------------------------------------------------------------------



 



                                                                               
                                      Series D                                  
                  Series D   Preferred                                          
  Common   Preferred   Stock to be                                     Common
Stock   Stock to be   Stock to be   Received at           Additional            
            to be Received   Received at   Received at   Closing per  
Additional   Series D                         at Closing per   Closing per  
Closing per   Section   Common   Preferred         Series B   Series B-1  
Section   Section   Section   1.1(d)(i) if   Stock to be   Stock to be   Cash to
be     Preferred   Preferred   1.1(d)(i) if   1.1(d)(i) if   1.1(d)(i) if  
Closing Date   Received at   Received at   Received at     Stock   Stock  
Closing Date is   Closing Date   Closing Date   is on or after   Closing per  
Closing per   Closing per     Currently   Currently   before June 24,   is on or
after   is before June   June 24,   Section   Section   Section Investor   Held
  Held   2011   June 24, 2011   24, 2011   2011   1.1(d)(iv)   1.1(d)(iv)  
1.1(d)(iii)
GS INVESTORS:
                                                                       
THE GOLDMAN SACHS GROUP, INC.
    -0-       7,500.00       -0-       -0-       4,339.9753       4,473.3761    
  -0-       426.710     $ 2,133,550.49  
GS CAPITAL PARTNERS VI FUND, L.P.
    -0-       98,959.63       -0-       -0-       57,264.3116       59,024.4851
      -0-       5,630.276     $ 28,151,381.69  
GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.
    -0-       82,311.14       -0-       -0-       47,630.4385       49,094.4889
      -0-       4,683.066     $ 23,415,328.31  
GS CAPITAL PARTNERS VI GMBH & CO. KG
    -0-       3,517.03       -0-       -0-       2,035.1741       2,097.7307    
  -0-       200.100     $ 1,000,500.34  
GS CAPITAL PARTNERS VI PARALLEL, L.P.
    -0-       27,212.21       -0-       -0-       15,746.7096       16,230.7274
      -0-       1,548.230     $ 7,741,150.14  
GSMP V OFFSHORE US, LTD.
    -0-       30,562.55       -0-       -0-       17,685.4293       18,229.0388
      -0-       1,738.847     $ 8,694,233.03  
GSMP V ONSHORE US, LTD.
    -0-       20,454.47       -0-       -0-       11,836.2542       12,200.0735
      -0-       1,163.751     $ 5,818,753.45  
GSMP V INSTITUTIONAL US, LTD.
    -0-       1,982.98       -0-       -0-       1,147.4750       1,182.7457    
  -0-       112.821     $ 564,103.64  

Exhibit A

 



--------------------------------------------------------------------------------



 



Annex A
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF
SERIES D PARTICIPATING CONVERTIBLE PREFERRED STOCK OF
MONEYGRAM INTERNATIONAL, INC.
Pursuant to Section 151 of the
General Corporation Law of the State of Delaware
     The undersigned, pursuant to the provisions of Section 151 of the General
Corporation Law (the “DGCL”) of the State of Delaware, does hereby certify that,
pursuant to the authority expressly vested in the Board of Directors of
MoneyGram International, Inc., a Delaware corporation (the “Corporation”), by
the Corporation’s Amended and Restated Certificate of Incorporation, the Board
of Directors has by resolution duly provided for the issuance of and created a
series of Preferred Stock of the Corporation, par value $0.01 per share (the
“Preferred Stock”), and in order to fix the designation and amount and the
voting powers, designations, preferences and relative, participating, optional
and other special rights, and the qualifications, limitations and restrictions,
of a series of Preferred Stock, has duly adopted resolutions setting forth such
rights powers and preferences, and the qualifications, limitations and
restrictions thereof, of a series of Preferred Stock as set forth in this
Certificate of Designations, Preferences and Rights of the Series D Preferred
Stock (the “Certificate”).
     Each share of such series of Preferred Stock shall rank equally in all
respects and shall be subject to the following provisions:
     1. Number of Shares and Designation. 200,000 shares of Preferred Stock of
the Corporation shall constitute a series of Preferred Stock designated as
Series D Participating Convertible Preferred Stock (the “Series D Preferred
Stock”). The number of shares of Series D Preferred Stock may be increased (to
the extent of the Corporation’s authorized and unissued Preferred Stock) or
decreased (but not below the number of shares of Series D Preferred Stock then
outstanding plus the maximum number of shares of Series D Preferred Stock
issuable upon conversion of all then outstanding shares of Series B Preferred
Stock and Series B-1 Preferred Stock pursuant to the terms set forth in the
Series B Certificate and the Series B-1 Certificate) by further resolution duly
adopted by the Board of Directors and the filing of a certificate of increase or
decrease, as the case may be, with the Secretary of State of the State of
Delaware.
     2. Rank. The Series D Preferred Stock shall, with respect to payment of
dividends and rights (including as to the distribution of assets) upon
liquidation, dissolution or winding up of the affairs of the Corporation
(i) except to the extent otherwise provided herein rank on a parity with the
Common Stock (the “Parity Securities”), and (ii) rank junior to each other class
or series of equity securities of the Corporation, whether currently issued or
issued in the future without violation of this Certificate, that by its terms
ranks senior to the Series D Preferred Stock as to payment of dividends or
rights upon liquidation, dissolution or winding up of the affairs of the
Corporation (all of such equity securities are collectively referred to herein
as the “Senior Securities”). The respective definitions of Parity Securities and
Senior Securities shall also include any rights or options exercisable or
exchangeable for or convertible into any of the Parity Securities or Senior
Securities, as the case may be.

 



--------------------------------------------------------------------------------



 



     3. Dividends.
     (a) Holders of shares of Series D Preferred Stock shall be entitled to
participate equally and ratably with the holders of shares of Common Stock in
all dividends and distributions paid (whether in the form of cash, stock, other
assets or otherwise, and including, without limitation, any dividend or
distribution of shares of stock or other equity of any Person other than the
Corporation, evidences of indebtedness of any Person including without
limitation the Corporation or any Subsidiary) on the shares of Common Stock as
if immediately prior to each Common Stock Dividend Record Date (as defined
below), shares of Series D Preferred Stock then outstanding were converted into
shares of Common Stock (in the manner described in Section 5 without regard to
any limitations contained therein); provided, however, that if a stock dividend
of additional shares of Common Stock shall be paid to the holders of shares of
Common Stock, the holders of shares of Series D Preferred Stock shall be paid in
additional shares of Series D Preferred Stock (in the same ratio as such
dividend was paid to the Common Stock).
     (b) Each dividend or distribution payable pursuant to Section 3(a) hereof
shall be payable to the holders of record of shares of Series D Preferred Stock
as they appear on the stock records of the Corporation at the close of business
on the same day as the record date for the payment of dividends to the holders
of shares of Common Stock (the “Common Stock Dividend Record Date”). Dividends
or distributions payable pursuant to this Section 3 shall be payable on the same
date that such dividends or distributions are payable to holders of share of
Common Stock (the “Common Stock Dividend Payment Date”).
     (c) For the avoidance of doubt, the shares of Series D Preferred Stock that
have been redeemed upon payment of the Liquidation Payment Amount shall not be
entitled to receive any dividend pursuant to this Section 3 payable on or after
the redemption date.
     4. Liquidation Preference.
     (a) In the event of any voluntary or involuntary liquidation, dissolution
or winding up of the Corporation, the holders of shares of Series D Preferred
Stock then outstanding shall, with respect to each share of Series D Preferred
Stock, be entitled to be paid in redemption of such share out of the assets of
the Corporation available for distribution to its stockholders a liquidation
preference equal to of the sum of (x) $0.01 per share of Series D Preferred
Stock, before any distribution is made to holders of shares of Common Stock and
(y) the payment such holders would have received had such holders, immediately
prior to such liquidation, dissolution or winding up, converted their shares of
Series D Preferred Stock into shares of Common Stock (in the manner described in
the Section 5 without regard to any limitations contained therein) (the
“Liquidation Preference”).
     (b) Neither a consolidation or merger of the Corporation with or into any
other entity, nor a merger of any other entity with or into the Corporation, nor
a sale or transfer of all or any part of the Corporation’s assets for cash,
securities or other property shall by itself be considered a liquidation,
dissolution or winding up of the Corporation within the meaning of this Section
4.

-2-



--------------------------------------------------------------------------------



 



5. Conversion.
(a) Right to Convert.
     (i) Subject to the provisions of this Section 5, each holder of shares of
Series D Preferred Stock shall have the right, at any time and from time to
time, at such holder’s option, to convert any or all such holder’s shares of
Series D Preferred Stock, in whole or in part, into fully paid and non
assessable shares of Common Stock. The number of shares of Common Stock to be
issued upon conversion shall be determined by multiplying each share of Series D
Preferred Stock by 1,000 (the “Conversion Ratio”); provided that,
notwithstanding anything in this Certificate to the contrary, the Series D
Preferred Stock may not be converted into Common Stock under this Section 5 if
such conversion would (i) require prior notice and/or approval (in each case
that has not yet been received) under the laws relating to money transmission or
the sale of checks of any state, or (ii) result in a number of shares of Common
Stock to be issued that would exceed the number of shares of Common Stock
authorized for issuance by the Corporation; provided, however, that in the event
that there shall not be sufficient shares of Common Stock issued but not
outstanding or authorized but unissued to permit the exercise in full of the
rights contained in this Certificate, the Corporation shall use its best efforts
to take all such action as may be necessary to promptly authorize sufficient
additional shares of Common Stock for issuance upon exercise of all such rights.
     (ii) Notwithstanding the provisions of Section 5(a)(i), shares of Series D
Preferred Stock beneficially owned by holders that own such shares by virtue of
having converted their shares of Series B-1 Preferred Stock into shares of
Series D Preferred Stock (such holders, collectively, “GS”) or their Affiliates,
or any other transferee of GS or any such Affiliate or any further transferee of
such transferee who does not receive such shares of Series D Preferred Stock in
a Widely Dispersed Offering (a “Restricted Transferee”) shall not, under any
circumstance, be entitled to convert into Common Stock pursuant to Section 5(a)
hereof; provided, however, if GS, its Affiliates or a Restricted Transferee
shall transfer any such shares of Series D Preferred Stock to any other person
in a Widely Dispersed Offering such that they are no longer beneficially owned
by GS or its Affiliates or such Restricted Transferee, as applicable, such
transferred shares shall automatically be converted pursuant to this Section 5
(subject to the limitations contained herein).
(b) Mechanics of Conversion.
     (i) A holder of shares of Series D Preferred Stock that elects to exercise
its conversion rights pursuant to Section 5(a)(i) shall provide notice to the
Corporation as follows: to exercise its conversion right pursuant to Section
5(a)(i), a holder of shares of Series D Preferred Stock to be converted shall
surrender the certificate or certificates representing such shares at the office
of the Corporation (or any transfer agent of the Corporation previously
designated by the Corporation to the holders of Series D Preferred Stock for
this purpose) with a written notice of election to convert, completed and
signed, specifying the number of shares to be converted. Such holder shall also
provide to the Corporation confirmation, reasonably acceptable to the
Corporation, that

-3-



--------------------------------------------------------------------------------



 



the holder has complied with prior notice and approval procedures applicable to
such holder under the laws and regulations of all states relating to investments
in entities engaged in money transmission or the sale of checks, to the extent
required in connection with such conversion. Unless the shares issuable upon
conversion pursuant to Section 5(a)(i) are to be issued in the same name as the
name in which such shares of Series D Preferred Stock are registered, each share
surrendered for conversion shall be accompanied by instruments of transfer, in
form reasonably satisfactory to the Corporation, duly executed by the holder
thereof or such holder’s duly authorized attorney and an amount sufficient to
pay any transfer or similar tax in accordance with Section 5(b)(vi) (or evidence
reasonably satisfactory to the Corporation that such tax has been or will be
timely paid). As promptly as practicable, and in any event within two
(2) Business Days after the surrender by the holder of the certificates
representing shares of Series D Preferred Stock as aforesaid, the Corporation
shall issue and shall deliver to such holder or, on the holder’s written order,
to the holder’s transferee, a certificate or certificates representing the
number of shares of Common Stock issuable upon conversion of such shares and a
check payable in an amount corresponding to any fractional interest in a share
of Common Stock as provided in Section 5(b)(vii)).
     (ii) To the extent GS or its Affiliates or any Restricted Transferee
transfers or proposes to transfer any shares of Series D Preferred Stock in a
Widely Dispersed Offering, the transferor shall surrender to the Corporation, on
behalf of the transferee(s), the certificate or certificates representing such
shares at the office of the Corporation (or any transfer agent of the
Corporation previously designated by the Corporation to the holders of Series D
Preferred Stock for this purpose) with a written notice of such transfer, the
effective date of such transfer, together with a certificate affirming that such
transfer has been made in or as a necessary condition of a Widely Dispersed
Offering. As promptly as practicable, and (i) in any event within two
(2) Business Days after the surrender by the holder of the certificates
representing shares of Series D Preferred Stock as aforesaid or (ii) to the
extent that such transfer is in connection with a widespread public distribution
or a transfer to an underwriter for the purpose of conducting a widespread
public distribution on the effective date of such transfer as set forth in the
notice to the Corporation, the Corporation shall issue and shall deliver to the
transferee(s), a certificate or certificates representing the number of shares
of Common Stock issuable upon conversion of such shares and a check payable in
an amount corresponding to any fractional interest in a share of Common Stock as
provided in Section 5(b)(vii)).
     (iii) Each conversion shall be deemed to have been effected immediately
prior to the close of business on the first Business Day on which the
certificates representing shares of Series D Preferred Stock shall have been
surrendered and such notice received by the Corporation as aforesaid or to the
extent that such transfer is in connection with a widespread public distribution
or a transfer to an underwriter for the purpose of conducting a widespread
public distribution on the effective date of such transfer as set forth in the
notice to the Corporation (the “Conversion Date”). At such time on the
Conversion Date:

-4-



--------------------------------------------------------------------------------



 



     (A) the Person in whose name or names any certificate or certificates
representing shares of Common Stock shall be issuable upon such conversion shall
be deemed to have become the holder of record of the shares of Common Stock
represented thereby at such time; and
     (B) such shares of Series D Preferred Stock so converted shall no longer be
deemed to be outstanding, and all rights of a holder with respect to such shares
surrendered for conversion shall immediately terminate except the right to
receive the Common Stock and other amounts payable pursuant to this Section 5.
All shares of Common Stock delivered upon conversion of the Series D Preferred
Stock will, upon delivery, be duly and validly authorized and issued, fully paid
and nonassessable, free from all preemptive rights and free from all taxes,
liens, security interests and charges (other than liens or charges created by or
imposed upon the holder or taxes in respect of any transfer occurring
contemporaneously therewith).
     (iv) Holders of shares of Series D Preferred Stock at the close of business
on a Common Stock Dividend Record Date shall be entitled to receive the dividend
payable on such shares on the corresponding Common Stock Dividend Payment Date
notwithstanding the conversion thereof following such Common Stock Dividend
Record Date and prior to such Dividend Payment Date. A holder of shares of
Series D Preferred Stock on a Common Stock Dividend Record Date who (or whose
transferee) tenders any such shares for conversion into shares of Common Stock
prior to the close of business on such Common Stock Dividend Record Date will
not be entitled to receive any portion of the dividend payable by the
Corporation on such shares of Series D Preferred Stock on the corresponding
Common Stock Dividend Payment Date.
     (v) The Corporation will procure, at its sole expense, the listing of the
shares of Common Stock, subject to issuance or notice of issuance, and, to the
extent that the Corporation does not have enough authorized and unissued shares
of Common Stock, subject to the approval by the Company’s shareholders and Board
of Directors to increase the number of authorized shares of Common Stock, on the
principal domestic stock exchange on which the Common Stock is then listed or
traded.
     (vi) Issuances of certificates representing shares of Common Stock upon
conversion of the Series D Preferred Stock shall be made without charge to any
holder of shares of Series D Preferred Stock for any issue or transfer tax
(other than taxes in respect of any transfer occurring contemporaneously
therewith) or other incidental expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Corporation;
provided, however, that the Corporation shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance or
delivery of shares of Common Stock in a name other than that of the holder of
the Series D Preferred Stock to be converted, and no such issuance or delivery
shall be made unless and until the Person requesting such issuance or delivery
has paid to the Corporation the amount of any such tax or has established, to
the reasonable satisfaction of the Corporation, that such tax has been, or will
be timely, paid.

-5-



--------------------------------------------------------------------------------



 



     (vii) In connection with the conversion of any shares of Series D Preferred
Stock into Common Stock, no fractional interests of Common Stock shall be
issued, but in lieu thereof, a cash adjustment in respect of such fractional
shares shall be paid in an amount equal to such fractional Common Stock interest
multiplied by the Market Price per share of Common Stock at the applicable
Conversion Date.
     (viii) The Corporation shall ensure that each share of Common Stock issued
as a result of conversion of Series D Preferred Stock shall be accompanied by
all rights associated generally with each other share of Common Stock
outstanding as of the applicable Conversion Date, subject to any applicable
restrictions on transfer of the shares of Series D Preferred Stock set forth in
the Purchase Agreement.
(c) Adjustments to Conversion Ratio.
     (i) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall (1) subdivide or reclassify the outstanding shares of Common
Stock into a greater number of shares or (2) combine or reclassify the
outstanding Common Stock into a smaller number of shares, the Conversion Ratio
in effect at the effective date of such subdivision, combination or
reclassification shall be adjusted to the number obtained by multiplying the
Conversion Ratio in effect at the time of the effective date of such
subdivision, combination or reclassification by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
following such action, and the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such action.
     (ii) Successive Adjustments. Successive adjustments in the Conversion Ratio
shall be made, without duplication, whenever any event specified in
Section 5(c)(i) or (iv) shall occur.
     (iii) Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 5(c) shall be made to the nearest one one-thousandth (1/1000th) of
a whole number. No adjustment in the Conversion Ratio is required if the amount
of such adjustment would be less than one one-hundredth (1/100th); provided,
however, that any adjustments which by reason of this Section 5(c)(iii) are not
required to be made will be carried forward and given effect in any subsequent
adjustment.
     (iv) Adjustment for Unspecified Actions. If the Corporation takes any
action affecting the Common Stock, other than action described in this
Section 5(c), which upon a determination by the Independent Directors, such
determination intended to be a “fact” for purposes of Section 151(a) of the
Delaware General Corporation Law, would materially adversely affect the
conversion rights of the holders of shares of Series D Preferred Stock, the
Conversion Ratio, may be adjusted, to the extent permitted by law, in such
manner, if any, and at such time, as such Independent Directors may determine in
good faith to be equitable in the circumstances. Failure of the Independent
Directors to provide for any such adjustment prior to the effective date of any
such action by the Corporation affecting the Common Stock will be evidence that
the Independent Directors have determined that it is equitable to make no
adjustments in the circumstances.

-6-



--------------------------------------------------------------------------------



 



     (v) Statement Regarding Adjustments. Whenever the Conversion Ratio shall be
adjusted as provided in this Section 5(c), the Corporation shall forthwith file,
at the principal office of the Corporation, a statement showing in reasonable
detail the facts requiring such adjustment, and the Conversion Ratio that shall
be in effect after such adjustment and the Corporation shall also cause a copy
of such statement to be sent by mail, first class postage prepaid, to each
holder of shares of Series D Preferred Stock at the address appearing in the
Corporation’s records.
     (vi) Notices. In the event that the Corporation shall give notice or make a
public announcement to the holders of Common Stock of any action of the type
described in this Section 5(c) (but only if the action of the type described in
this Section 5(c) would result in an adjustment in the Conversion Ratio or a
change in the type of securities or property to be delivered upon conversion of
the Series D Preferred Stock), the Corporation shall, at the time of such notice
or announcement, and in the case of any action which would require the fixing of
a record date, at least ten (10) days prior to such record date, give notice to
each holder of shares of Series D Preferred Stock, in the manner set forth in
this Section 5(c)(vi), which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as
shall be reasonably necessary to indicate the effect on the Conversion Ratio and
the number, kind or class of shares or other securities or property which shall
be deliverable upon conversion or redemption of the Series D Preferred Stock.
Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.
     (vii) Miscellaneous. Except as provided in Section 5(c), no adjustment in
respect of any dividends or other payments or distributions made to holders of
Series D Preferred Stock or securities issuable upon the conversion of the
Series B Preferred Stock or Series B-1 Preferred Stock will be made while the
Series D Preferred Stock is outstanding or upon the conversion of the Series D
Preferred Stock. In addition, notwithstanding any of the foregoing, no such
adjustment will be made for the issuance or conversion of any Securities (as
defined in the Purchase Agreement).
     6. Business Combinations. In case of any Business Combination or
reclassification of the Common Stock (except a reclassification described in
Section 5(c)(1) above), the Corporation shall cause lawful provision to be made
as part of the terms of such Business Combination or reclassification such that
each holder of a share of Series D Preferred Stock then outstanding shall have
the right thereafter to exchange such share for, or convert such share into, the
kind and amount of securities, cash and other property, if any, receivable upon
the Business Combination or reclassification by a holder of the number of shares
of Common Stock into which a share of Series D Preferred Stock would have been
convertible (without regard to any limitations on conversion set forth in
Section 5 hereof) immediately prior to the Business Combination or
reclassification.
     7. Status of Shares. Unless otherwise approved by the written consent of,
or the affirmative vote in favor at a meeting called for that purpose by,
holders of at least a majority of the outstanding shares of Series D Preferred
Stock, all shares of Series D Preferred Stock that are converted pursuant to
Section 5 hereof or exchanged pursuant to the terms of the Purchase

-7-



--------------------------------------------------------------------------------



 



Agreement and all shares of Series D Preferred Stock that are otherwise
reacquired by the Corporation shall (upon compliance with any applicable
provisions of the laws of the State of Delaware) have the status of authorized
but unissued shares of preferred stock, without designation as to series,
subject to reissuance by the Board of Directors as shares of Series D Preferred
Stock or of any one or more other series.
     8. Voting Rights.
     (a) Subject to the restrictions contained in Section 8(d), the holders of
record of shares of Series D Preferred Stock shall be entitled to vote with the
holders of Common Stock on an as-converted basis on all matters submitted for a
vote of holders of Common Stock (voting together with the holders of Common
Stock as one class).
     (b) The holders of the shares of Series D Preferred Stock shall be entitled
to notice of all stockholders’ meetings in accordance with the Certificate of
Incorporation and the Bylaws of the Corporation as if they are holders of Common
Stock.
     (c) So long as shares of Series D Preferred Stock are outstanding, the
Corporation shall not, without the written consent or affirmative vote at a
meeting called for that purpose by holders of at least a majority of the
outstanding shares of Series D Preferred Stock, amend, alter or repeal any
provision of this Certificate (by merger, consolidation or otherwise) in any
manner significant and adverse to the holders of the Series D Preferred Stock,
provided that no such consent or vote of the holders of Series D Preferred Stock
shall be required if, at or prior to the time when such amendment, alteration or
repeal is to take effect, all shares of Series D Preferred Stock at the time
outstanding shall have been converted into Common Stock pursuant to Section 5.
     (d) Restrictions on Voting Rights. Except as provided in this Section 8(d),
any portion of the Series D Preferred Stock that is held as nonvoting shall be
identical in all respects to Series D Preferred Stock that is voting.
     (i) If, and to the extent that, prior notice and/or approval under the laws
relating to money transmission or the sale of checks of any state is required in
order for any holder (or group of related holders) of record to hold or vote
more than 9.9%, or such other threshold as may be applicable (the “Applicable
Threshold”), of the Corporation’s outstanding voting securities, then, to the
extent permitted by applicable law, that portion of the Series D Preferred Stock
that is in excess of the Applicable Threshold shall be nonvoting in all
respects. This Section 8(d)(i) shall terminate on the Voting Date.
     (ii) Any shares of Series D Preferred Stock beneficially owned by GS, its
Affiliates or a Restricted Transferee shall not, under any circumstance, be
entitled to the voting rights contained in Section 8(a) hereof, and shall not be
entitled to vote on any matter presented to stockholders for approval; provided,
however, if GS, its Affiliates or a Restricted Transferee shall, subject to
applicable transfer restrictions, transfer any such shares of Series D Preferred
Stock to any other person such that they are not beneficially owned by GS or an
Affiliate thereof or a Restricted Transferee, such transferred shares

-8-



--------------------------------------------------------------------------------



 



shall, from and after the time of such transfer, be entitled to the voting
rights set forth in this Section 8 (subject to the limitations contained
herein).
     (e) The consent or votes required in Section 8(c) shall be in addition to
any approval of the stockholders of the Corporation which may be required by law
or pursuant to any provision of the Corporation’s Certificate of Incorporation
or Bylaws, which approval shall be obtained by vote of the stockholders of the
Corporation in the manner provided in Section 8(a).
     9. Definitions.
     Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated.
“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. For purposes of this definition, the term
“control” (and correlative terms “controlling,” “controlled by” and “under
common control with”) means possession of the power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person.
“Board of Directors” means the board of directors of the Corporation.
“Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving the
Corporation with any Person or (ii) the sale, assignment, conveyance, transfer,
lease or other disposition by the Corporation of all or substantially all of its
assets.
“Common Stock” means the common stock of the Corporation, par value $0.01 per
share.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Independent Director” shall have the meaning set forth in the Purchase
Agreement,
“Person” means an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).
“Purchase Agreement” means the Amended and Restated Purchase Agreement, dated as
of March 17, 2008 among the Corporation and the purchasers named therein,
including all schedules and exhibits thereto, as the same may be amended from
time to time.
“Series B Certificate” shall mean that Certificate of Designations, Preferences
and Rights of Series B Participating Convertible Preferred Stock of the
Corporation in the form contemplated by the Purchase Agreement.
“Series B Preferred Stock” means the Series B Participating Convertible
Preferred Stock of the Corporation, par value $0.01 per share.

-9-



--------------------------------------------------------------------------------



 



“Series B-1 Certificate” shall mean that Certificate of Designations,
Preferences and Rights of Series B-1 Participating Convertible Preferred Stock
of the Corporation in the form contemplated by the Purchase Agreement.
“Series B-1 Preferred Stock” means the Series B-1 Participating Convertible
Preferred Stock of the Corporation, par value $0.01 per share.
“Subsidiary” of a Person means (i) a corporation, a majority of whose stock with
voting power, under ordinary circumstances, to elect directors is at the time of
determination, directly or indirectly, owned by such Person or by one or more
Subsidiaries of such Person, or (ii) any other entity (other than a corporation)
in which such Person or one or more Subsidiaries of such Person, directly or
indirectly, at the date of determination thereof has at least a majority
ownership interest.
“Voting Date” means the earlier of (i) such date as all applicable state
regulatory approvals for the acquisition of control of the Corporation by the
holders of the Series B Preferred Stock as of the Closing Date (as defined in
the Purchase Agreement) (such holders, collectively, “THL”) have been obtained
as reasonably determined by the Corporation and THL, or (ii) June 15, 2008. If a
stockholder vote (or action by written consent) on any matter is required by law
to occur prior to the Voting Date, then the Voting Date shall occur no later
than immediately prior to such record date.
“Widely Dispersed Offering” means (i) a widespread public distribution, (ii) a
transfer to an underwriter for the purpose of conducting a widespread public
distribution, (iii) a transfer in which no transferee (or group of associated
transferees) would receive 2% or more of any class of voting securities of the
Corporation, or (iv) a transfer to a transferee that would control more than 50%
of the voting securities of the Corporation without any transfer from GS or its
Affiliates or a Restricted Transferee or its Affiliates, as applicable.
     10. Certain Other Provisions.
     (a) If any Series D Preferred Stock certificate shall be mutilated, lost,
stolen or destroyed, the Corporation will issue, in exchange and in substitution
for and upon cancellation of the mutilated certificate, or in lieu of and
substitution for the certificate lost, stolen or destroyed, a new Series D
Preferred Stock certificate of like tenor and representing an equivalent amount
of Series D Preferred Stock, upon receipt of evidence of such loss, theft or
destruction of such certificate and, if requested by the Corporation, an
indemnity on customary terms for such situations reasonably satisfactory to the
Corporation.
     (b) The headings of the various subdivisions hereof are for convenience of
reference only and shall not affect the interpretation of any of the provisions
hereof.
     (c) This Certificate shall become effective upon the filing thereof with
the Secretary of State of the State of Delaware.
     11. No Other Rights.

-10-



--------------------------------------------------------------------------------



 



     The shares of Series D Preferred Stock shall not have any relative,
participating, optional or other special rights and powers except as set forth
herein or as may be required by law.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed and acknowledged by its undersigned duly authorized officer this ____
day of _____, 20_.

            MONEYGRAM INTERNATIONAL, INC.
      By:           Name:           Title:        

-12-



--------------------------------------------------------------------------------



 



ANNEX B
THIRD SUPPLEMENTAL INDENTURE
     This Third Supplemental Indenture (this “Third Supplemental Indenture”),
dated as of March 7, 2011, among MoneyGram Payment Systems Worldwide, Inc. (or
its permitted successor), a Delaware corporation (the “Company”), the Guarantors
(as defined in the Indenture referred to herein) and Deutsche Bank Trust Company
Americas, a New York banking corporation, as trustee and collateral agent under
the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture (the “Base Indenture”), dated as of March 25, 2008, providing for
the issuance of 13.25% Senior Secured Second Lien Notes due 2018 (the “Notes”)
and a first supplemental Indenture thereto and second supplemental Indenture
thereto (together with the Base Indenture, the “Indenture”);
     WHEREAS, Section 9.02 of the Indenture provides that the Company and the
Trustee may amend or supplement the Indenture with the consent of the Holders
specified in Section 9.02;
     WHEREAS, Holders of 100% of the aggregate principal amount of the
outstanding Notes have provided written consent to this Third Supplemental
Indenture; and
     WHEREAS, the execution of this Third Supplemental Indenture by the parties
hereto is in all respects authorized by the provisions of the Indenture, the
Company has delivered to the Trustee an officer’s certificate and an opinion of
counsel with respect to such execution, and all things necessary to make this
Third Supplemental Indenture a valid agreement between the Company and the
Trustee in accordance with its terms have been done.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Amendments. The Indenture is hereby amended as follows:
          (a) Section 1.01 is hereby amended by inserting in alphabetical order
the following definitions:
“Recapitalization” means each of the transactions contemplated to occur pursuant
to Section 1.1 of the Recapitalization Agreement upon the Recapitalization
Closing Date.

 



--------------------------------------------------------------------------------



 



“Recapitalization Agreement” means that certain Recapitalization Agreement,
dated as of March 7, 2011, among Holdco, the THL Investors and the GS Investors
(each as defined therein), as in effect on the date hereof.
“Recapitalization Closing Date” means the “Closing Date” as defined in the
Recapitalization Agreement.
“Recapitalization Consent Fee” means a fee payable in cash in immediately
available funds to the Holders in an aggregate principal amount of $5,000,000.
“Third Supplemental Indenture” means that certain Third Supplemental Indenture,
dated as of March 7, 2011, among the Company, the Guarantors and the Trustee.
“Third Supplemental Indenture Effective Date” means the “Effective Date” as
defined in the Third Supplemental Indenture.
          (b) Section 1.01 is hereby amended by:
               (i) amending clause (1)(d) of the definition of “Adjusted EBITDA”
by adding “(including the Recapitalization)” immediately following the reference
to “recapitalization” appearing therein;
               (ii) amending clause (f) of the definition of “Asset Sale” to
read in full as follows:
“(f) (i) any disposition of property or assets or issuance of securities by a
Non-Guarantor to the Company or a Company Subsidiary, and (ii) any disposition
of property or assets by a foreign Non-Guarantor to another foreign
Non-Guarantor;”
               (iii) amending clause (5)(ii) of the definition of “Highly Rated
Investments” to read in full as follows:
               “(ii) rated A3 or better by Moody’s and A- or better by S&P.”
               (iv) amending the definition of “Permitted Holdco Indebtedness”
to (x) delete the word “and” appearing at the end of clause (3) thereof,
(y) renumbering clause (4) thereof to clause (5) and (z) adding the following
immediately following the end of clause (3) thereof:
               “(4) unsecured Indebtedness incurred by Holdco to the extent:
     (a) such Indebtedness could have been incurred by the Company in compliance
with Section 4.09(a) (it being understood that so long as such Indebtedness of
Holdco remains outstanding, it shall be treated as outstanding Indebtedness of
the Company for purposes of determining

2



--------------------------------------------------------------------------------



 



whether other Indebtedness of the Company may be incurred under
Section 4.09(a));
     (b) no principal payments required under such Indebtedness have a stated
maturity prior to March 25, 2019; and
     (c) the net proceeds of such Indebtedness are contributed as equity to the
capital of the Company; and”
               (v) amending clause (2) of the definition of “Permitted
Investments” to read in full as follows:
“(2) (a) Investments in any foreign Non-Guarantor (other than SPEs) outstanding
on the Third Supplement Indenture Effective Date, (b) Investments in any foreign
Non-Guarantor (other than SPEs) that, together with all other investments made
pursuant to this clause (2) following the Third Supplemental Indenture Effective
Date, shall not exceed $150.0 million, and (c) any Investments made by any
foreign Non-Guarantor in another foreign Non-Guarantor consisting of (x)
dispositions of property that are not Asset Sales or (y) loans, guarantees or
other extensions of credit;”
          (c) Section 4.07(a)(iii) is hereby amended by replacing the reference
to Sections “(6) and (7)” therein with “(6), (7) and (11)” and
Section 4.07(a)(iii)(A) is hereby amended by changing the reference to the
“Closing Date” appearing therein to the “Third Supplemental Indenture Effective
Date.”
          (d) Section 4.07(b) is hereby amended by (i) replacing the language in
clause (7)(G) therein in its entirety with “(G) amounts required to be paid by
Holdco (x) to service interest expense and unpaid commitment fees in connection
with Permitted Holdco Indebtedness incurred pursuant to clause (4) of the
definition of Permitted Holdco Indebtedness and (y) in connection with clause
(5) of the definition of Permitted Holdco Indebtedness;” (ii) deleting the
reference to “or” appearing at the end of clause (9) thereof; (iii) adding the
word “or” at the end of clause (10) thereof, and (iv) adding the following
clause (11) immediately following the end of clause (10) thereof (and prior to
the first provision appearing thereafter):
“(11) the consummation of the Recapitalization on the Recapitalization Closing
Date in accordance with the Recapitalization Agreement, provided, that (a) the
total cash paid to holders of Capital Stock of Holdco after the Third
Supplemental Indenture Effective Date and through the consummation of the
Recapitalization (which will be funded by distributions by the Company to
Holdco) does not exceed $254 million, consisting of the sum of (x) $219 million
paid pursuant to Section 1.1(d)(iii) of the Recapitalization Agreement plus
(y) an amount (not to exceed $35 million) equal to the dividends payable on the
Series B Participating Convertible Preferred Stock of Holdco and the Series B-1
Participating

3



--------------------------------------------------------------------------------



 



Convertible Preferred Stock of Holdco pursuant to Section 1.1(d)(ii) of the
Recapitalization Agreement plus (z) additional Restricted Payments otherwise
permitted under this Section 4.07 (other than this clause (11)) and
(b) concurrently with the consummation of the Recapitalization, the Company
shall have paid the Recapitalization Consent Fee to the Holders of the Notes pro
rata in accordance with the principal amount of Notes held by the Holders.”
          (e) Section 4.09(a) is hereby amended to change the reference to
$10.0 million appearing therein to $25.0 million.
          (f) Section 4.09(b)(1) is hereby amended and restated in its entirety
to read as follows:
“(1) the incurrence by the Company of pari passu secured Indebtedness under
Credit Facilities, the guarantee by the Guarantors of the Company’s obligations
thereunder and the issuance and creation of letters of credit and bankers’
acceptances thereunder (with letters of credit and bankers’ acceptances being
deemed to have a principal amount equal to the face amount thereof), up to an
aggregate principal amount equal to the sum of (x) $575.0 million less the
aggregate amount of all Net Proceeds of Asset Sales or Specified SRI Sales
applied by the Company since the Third Supplemental Indenture Effective Date to
repay any such Indebtedness under Credit Facilities, and in the case of
revolving facilities, that effect a corresponding reduction in commitments
thereunder, plus (y) up to $175.0 million of incremental loans made under the
Credit Facilities so long as the proceeds of such incremental loans are used to
effect an optional redemption of the Notes;”
          (g) Clause (9) of Section 4.09(b) is amended to read in full as
follows:
“(9) (A) Indebtedness or preferred stock in an aggregate amount outstanding at
any time not to exceed $150.0 million of the Company or of a Subsidiary
Guarantor owing to a Non-Guarantor (other than an SPE) that is subordinated in
right of payment to the Note Guarantee of such Subsidiary Guarantor on terms
satisfactory to the Initial Purchasers, (B) Indebtedness or preferred stock in
an aggregate amount outstanding at any time not to exceed $150.0 million of a
Non-Guarantor (other than an SPE) owing to the Company or to a Subsidiary
Guarantor, and (C) Indebtedness or preferred stock of a foreign Non-Guarantor
owing to another foreign Non-Guarantor; provided, that any subsequent transfer
of any such Indebtedness or preferred stock (except to the Company or another
Company Subsidiary) shall be deemed, in each case, to be an incurrence of such
Indebtedness that was not permitted by this clause (9);”
          (h) Section 4.09 is hereby amended (i) by deleting the “and” appearing
at the end of clause (20) thereof, (ii) replacing the “.” appearing at the end
of clause (21) with “; and” and (iii) adding the following clause
(22) immediately following the end of clause (21) thereof:

4



--------------------------------------------------------------------------------



 



“(22) Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including, without
limitation, controlled disbursement, return items, interstate depository network
services, corporate card services and international wire services) in the
ordinary course of business at any one time outstanding, in each case, arising
under the terms of customary agreements with any bank that provides the Company
or any Company Subsidiary such services.”
          (i) Section 4.11(b) is hereby amended (i) by deleting the “and”
appearing at the end of clause (7) thereof, (ii) replacing the “.” appearing at
the end of clause (8) thereof with “; and” and (iii) adding the following clause
(9) immediately following the end of clause (8) thereof:
“(9) the consummation of the Recapitalization and the other transactions
contemplated by the Recapitalization Agreement.”
     3. PropertyBridge, Inc. Notwithstanding anything to the contrary contained
in the Indenture, no Opinion of Counsel shall be required to be delivered to the
Trustee in connection with any release of Collateral or of PropertyBridge, Inc.
(“PB”) as a Guarantor in connection with any sale of all or substantially all of
the assets or capital stock of PB made in compliance with the Indenture.
     4. Amendment to Intercreditor Agreement. The Intercreditor Agreement shall
be amended as follows (or a replacement intercreditor agreement on substantially
similar terms acceptable to the Required Holders entered into in connection with
the Financing (as defined in the Recapitalization Agreement) shall include terms
of similar effect) and the Trustee, as Second Priority Representative for and on
behalf of the Second Priority Secured Parties, shall be authorized and directed
to enter into an amendment to the Intercreditor Agreement to give effect
thereto:
               (a) Section 1 shall be amended by adding the following defined
term thereto in the proper alphabetical order:
“Cash Management Obligations” means Indebtedness and other obligations incurred
by the Borrower or any other Loan Party under Section 4.09(b)(22) of the
Indenture and owed to any First Priority Lender (or any Affiliate thereof) or
any Person who was a First Priority Lender or Affiliate thereof at the time of
the applicable transaction.
               (b) The second recital shall be amended by changing the words “as
in effect on the date hereof” appearing in the parenthetical to read “as amended
through the first, second and third supplemental indentures thereto”.
               (c) Section 1 shall be amended by (i) adding the words “and Cash
Management Obligations” in clause (iii) of the definition of First Priority
Obligations and in clause (b)(i) of the definition of Maximum First Priority
Obligations Amount, in each case immediately following the reference to “Hedging
Obligations” appearing therein, and (ii) clause (a) of the definition of Maximum
First Priority Obligations Amount to read in full as follows:

5



--------------------------------------------------------------------------------



 



“(a) $675 million plus the principal amount of incremental loans made to the
Company under the Credit Agreement permitted by Section 4.09(b)(1)(y) of the
Existing Second Priority Agreement,”
     5. Effect. This Third Supplemental Indenture shall become effective
immediately upon its execution by the parties hereto (such date, the “Effective
Date”); provided that the effectiveness of the amendments referred to in
paragraphs (b)(iv), (c), (d), (f), (h) and (i) of Section 2 of this Third
Supplemental Indenture and Section 4 in its entirety of this Third Supplemental
Indenture shall be subject to (i) the consummation of the Recapitalization in
accordance with the terms of the Recapitalization Agreement without any waiver
or modification thereof (except to the extent such changes are approved in
writing by the Required Holders), and (ii) the consummation of the Financing to
effect the Recapitalization in an amount and on terms reasonably acceptable to
the Required Holders, it being understood that Financing on terms, taken as a
whole, not materially less favorable to the Company than those set forth in the
term sheet attached as Annex B to the Recapitalization Agreement shall be deemed
to be reasonably acceptable to the Required Holders.
     6. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS THIRD SUPPLEMENTAL INDENTURE WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     7. Effect on Indenture. This Third Supplemental Indenture shall form a part
of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby. Except as expressly
set forth herein, the Indenture is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect, including with respect to this Third Supplemental Indenture. This Third
Supplemental Indenture shall not be deemed to be a waiver of, or consent to, or
a modification or amendment of, any other term or condition of the Indenture or
the Notes or to prejudice any other right or rights which the Holders of the
Notes may now have or may have in the future under or in connection with the
Indenture or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.
     8. Separability Clause. In case any provision in this Third Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     9. Counterparts. The parties may sign any number of copies of this Third
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. This Third Supplemental Indenture may be
executed by any party hereto by original or facsimile signature, or electronic
format (including pdf) signature, and any facsimile or electronic signature
shall also be deemed valid, binding and enforceable as an original signature.
     10. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

6



--------------------------------------------------------------------------------



 



     11. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Third
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Guarantors and the Company.
[Signature pages follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
Date: March 7, 2011

              MONEYGRAM PAYMENT SYSTEMS     WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page to Third Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



              MONEYGRAM INTERNATIONAL, INC.
MONEYGRAM PAYMENT SYSTEMS, INC.
MONEYGRAM OF NEW YORK, LLC
PROPERTYBRIDGE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page to Third Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Trustee and Collateral Agent
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
       
 
  By:    
 
       
 
      Authorized Signatory

[Signature Page to Third Supplemental Indenture]

 